
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12



CB RICHARD ELLIS 401(K) PLAN

(Pro forma incorporating all amendments
through Amendment 2003-1)
TABLE OF CONTENTS


ARTICLE I    DEFINITIONS    
ARTICLE II    ELIGIBILITY TO PARTICIPATE
 
   
2.1
 
Eligibility to Participate
 
13  
2.2
 
Exclusions from Participation
 
14  
2.3
 
Participation Upon Reemployment
 
15  
2.4
 
Leased Employees
 
16
ARTICLE III    PARTICIPANT CONTRIBUTIONS
 
   
3.1
 
Voluntary Contributions
 
16  
3.2
 
Withdrawal of Participant Contributions
 
16  
3.3
 
Rollover and Transfer Contributions
 
17
ARTICLE IV    PARTICIPATING COMPANY CONTRIBUTIONS
 
   
4.1
 
Contribution of Deferrals
 
18  
4.2
 
Matching Profit Sharing Contribution
 
18  
4.3
 
Discretionary Profit Sharing Contribution
 
18  
4.4
 
Discretionary Contributions; Form and Time of Payment
 
18  
4.5
 
Return of Excess Deferrals
 
19  
4.6
 
Average Deferral Percentage Limitation
 
19  
4.7
 
Allocation of Excess Contributions to Highly Compensated Employees
 
20  
4.8
 
Distribution of Excess Contributions
 
21  
4.9
 
Qualified Matching Profit Sharing Contributions
 
21  
4.10
 
Corrective Qualified Non-Elective Contributions
 
21  
4.11
 
Special Rules
 
22  
4.12
 
Recordkeeping
 
22  
4.13
 
Average Contribution Percentage Limitation
 
22  
4.14
 
Allocation of Excess Aggregate Contributions to Highly Compensated Employees
 
23  
4.15
 
Distribution or Forfeiture of Excess Aggregate Contributions
 
24  
4.16
 
Use of Deferrals
 
24  
4.17
 
Corrective Qualified Non-Elective Contributions
 
24  
4.18
 
Special Rules
 
24
 
 
 
 
 

i

--------------------------------------------------------------------------------

 
4.19
 
Applicability of the Multiple-Use Limitation
 
25  
4.20
 
Multiple-Use Limitation
 
25  
4.21
 
Correction of Multiple-Use Limitation
 
25
ARTICLE V    ACCOUNTING FOR PARTICIPANT'S INTERESTS
 
   
5.1
 
Establishment of Accounts
 
26  
5.2
 
Allocation of Contributions and Forfeitures
 
26  
5.3
 
Code Section 415 Limitation
 
27  
5.4
 
Accounting for Trust Fund Income or Losses
 
30  
5.5
 
Valuation of Trust Fund
 
30  
5.6
 
Annual Statement of Accounts
 
30  
5.7
 
Directed Accounts and Investment Options
 
31  
5.8
 
Investment Funds
 
31  
5.9
 
Old Company Stock Fund
 
31  
5.10
 
Investment Direction for all Funds
 
32  
5.11
 
Voting Rights
 
32  
5.12
 
ERISA 404(c) Requirements
 
32  
5.13
 
Allocation of 2000 Restoration Payments
 
33
ARTICLE VI    VESTING
 
   
6.1
 
Company Contribution Accounts
 
34  
6.2
 
Aggregation of Years of Service for Vesting
 
34  
6.3
 
Other Accounts
 
35  
6.4
 
Forfeiture of Nonvested Amounts
 
35  
6.5
 
Unclaimed Benefits
 
36  
6.6
 
Application of Forfeited Amounts
 
36
ARTICLE VII    DESIGNATION OF BENEFICIARY
 
   
7.1
 
Designation of Beneficiary
 
37  
7.2
 
Failure to Designate Beneficiary
 
37
ARTICLE VIII    DISTRIBUTIONS FROM THE TRUST FUND
 
   
8.1
 
Events Permitting Distributions
 
37  
8.2
 
Rules Governing Distributions
 
39  
8.3
 
Valuation of Interest
 
41  
8.4
 
Characterization of Disability Distribution
 
41  
8.5
 
Payment of Benefits to Alternate Payee
 
41  
8.6
 
Direct Rollovers
 
42
 
 
 
 
 

ii

--------------------------------------------------------------------------------


ARTICLE IX    TOP-HEAVY PROVISIONS
 
   
9.1
 
Priority over other Plan Provisions
 
43  
9.2
 
Compensation Taken Into Account
 
43  
9.3
 
Minimum Allocation
 
43  
9.4
 
Modification of Aggregate Benefit Limit
 
44  
9.5
 
Minimum Vesting
 
45
ARTICLE X    ADMINISTRATIVE PROCEDURES
 
   
10.1
 
Appointment of Committee Members
 
45  
10.2
 
Officers and Employees of the Committee
 
45  
10.3
 
Action of the Committee
 
45  
10.4
 
Disqualification of Committee Member
 
46  
10.5
 
Expenses of the Committee
 
46  
10.6
 
Bonding and Compensation
 
46  
10.7
 
General Powers and Duties of the Committee
 
46  
10.8
 
Specific Powers and Duties of the Committee
 
46  
10.9
 
Allocation of Fiduciary Responsibility
 
47  
10.10
 
Information to be Submitted to the Committee
 
47  
10.11
 
Allocation of Fiduciary Responsibility
 
47  
10.12
 
Information to be Submitted to the Committee
 
48  
10.13
 
Notices, Statements and Reports
 
48  
10.14
 
Claims Procedure
 
48  
10.15
 
Service of Process
 
50  
10.16
 
Correction of Participants' Accounts
 
50  
10.17
 
Payment to Minors or Persons Under Legal Disability
 
50  
10.18
 
Uniform Application of Rules and Policies
 
50  
10.19
 
Funding Policy
 
50
ARTICLE XI    INVESTMENT OF PLAN ASSETS
 
   
11.1
 
Trust Fund Investments
 
50  
11.2
 
Loans to Participants
 
51
ARTICLE XII    TERMINATION, PARTIAL TERMINATION AND COMPLETE DISCONTINUANCE OF
CONTRIBUTIONS
 
   
12.1
 
Continuance of Plan
 
52  
12.2
 
Complete Vesting
 
52  
12.3
 
Disposition of the Trust Fund
 
52
 
 
 
 
 

iii

--------------------------------------------------------------------------------

 
12.4
 
Withdrawal by Participating Company
 
52
ARTICLE XIII    AMENDMENT OR TERMINATION OF THE PLAN
 
   
13.1
 
Right of Company to Amend Plan
 
53  
13.2
 
Amendment Procedure
 
53  
13.3
 
Effect on Other Participating Companies
 
53  
13.4
 
Company Not Liable for Benefits
 
53
ARTICLE XIV    ADOPTION OF PLAN BY AFFILIATED COMPANIES
 
   
14.1
 
Adoption Procedure
 
54  
14.2
 
Effect of Adoption by Affiliated Company
 
54  
14.3
 
Additional Adoption Procedure
 
54
ARTICLE XV    MISCELLANEOUS
 
   
15.1
 
Reversion Prohibited
 
55  
15.2
 
Bonding, Insurance and Indemnity
 
55  
15.3
 
Merger, Consolidation or Transfer of Assets
 
56  
15.4
 
Spendthrift Clause
 
56  
15.5
 
Rights of Participants
 
57  
15.6
 
Gender, Tense and Headings
 
57  
15.7
 
Governing Law
 
57
ARTICLE XVI    NEW COMPANY STOCK FUND
 
   
16.1
 
Definitions
 
58  
16.2
 
Establishment of New Company Stock Fund
 
58  
16.3
 
Direction to Purchase Stock
 
58  
16.4
 
Purchase of Stock by Trustee
 
59  
16.5
 
Maximum Number of Shares
 
59  
16.6
 
Allocation of New Company Stock to Participants Accounts
 
59  
16.7
 
Repurchase of New Company Stock
 
59  
16.8
 
Plan Distributions
 
59  
16.9
 
Voting of New Company Stock
 
60  
16.10
 
Tender of New Company Stock
 
60  
16.11
 
General Provisions
 
61
APPENDIX I
 
I-1
APPENDIX II
 
II-1
APPENDIX III
 
III-1

iv

--------------------------------------------------------------------------------




CB RICHARD ELLIS 401(K) PLAN


        The CB Commercial Holdings, Inc. Capital Accumulation Plan was adopted
effective as of April 19, 1989, and was subsequently amended and renamed the CB
Commercial 401(k) Capital Accumulation Plan. The Plan is hereby amended and
restated as set forth herein as of the date of the Merger to add the New
Employer Stock Fund, to rename the Plan the CB Richard Ellis 401(k) Plan and,
except where other dates are specified, for the purpose of complying with the
Uruguay Round Agreements Act of 1994, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Small Business Job Protection Act of 1996,
the Taxpayer Relief Act of 1997 and the IRS Restructuring and Reform Act of
1998. Set forth as Appendix I are provisions having application on or after
April 19, 1989, but which are deleted from the Plan effective January 1, 1996
due to lack of any further applicability. The Plan is intended to qualify under
Sections 401(a) and 401(k) of the Code. The Plan is subject to modification,
amendment or termination at any time as provided in Articles 12 and 13,
including (without limitation) amendments required to meet regulations and rules
issued by the Secretary of the Treasury or his delegate or the Secretary of
Labor. Capitalized terms used in this paragraph and in the hereinafter set forth
text of the Plan are defined in Article 1 and Article 16.


ARTICLE I

DEFINITIONS


        1.1  "Account" means the records maintained by the Committee to
determine the value of each Participant's interest in the assets of the Plan,
and may refer to the Participant's Company Contribution Account, Matching Profit
Sharing Contribution Account, Deferral Account, Voluntary Contribution Account
or Rollover Account singularly or in any appropriate combination. All references
to an Account of a Participant shall include any subaccount established pursuant
to Section 5.1.

        1.2  "Actual Contribution Percentage" means the ratio determined under
Section 4.13(a).

        1.3  "Actual Deferral Percentage" means the ratio determined under
Section 4.6(a).

        1.4  "Affiliated Company" means:

        (a)  any member of a controlled group of corporations (within the
meaning of Section 414(b) of the Code, modified, for purposes of Section 5.3, by
Section 415(h) of the Code) of which the Company is a member,

        (b)  any trade or business (whether or not incorporated) under common
control with the Company (within the meaning of Section 414 (c) of the Code,
modified, for purposes of Section 5.3, by Section 415(h) of the Code), or

        (c)  any member of an affiliated service group (within the meaning of
Section 414(m) of the Code) of which the Company is a member.

        1.5  "Affiliated Group" means the Company and the Affiliated Companies.

        1.6  "Aggregate 401(k) Contributions" means, for any Plan Year, the sum
of the following: (a) the Participant's Deferrals for the Plan Year; (b) the
Matching Profit Sharing Contribution allocated to the Participant's Accounts as
of a date within the Plan Year, to the extent that such Matching Profit Sharing
Contributions are aggregated with Deferrals pursuant to section 4.9; and (c) the
Qualified Non-Elective Contributions allocated to the Participant's Accounts as
of a date within the Plan Year, to the extent that such Qualified Non-Elective
Contributions are aggregated with Deferrals pursuant to Section 4.10.

        1.7  "Aggregate 401(m) Contributions" means, for any Plan Year, the sum
of the following: (a) the Participant's Matching Profit Sharing contributions
for the Plan Year; (b) the Participant's Deferrals for the Plan Year, to the
extent that such Deferrals are aggregated with Deferrals, Voluntary
Contributions

1

--------------------------------------------------------------------------------


and Matching Profit Sharing Contributions pursuant to Section 4.16; and (c) the
Qualified Non-Elective Contributions allocated to the Participant's Accounts as
of a date within the Plan Year, to the extent that such Qualified Non-Elective
Contributions are aggregated with Voluntary Contributions and Matching Profit
Sharing Contributions pursuant to Section 4.17; and (d) the Participant's
voluntary Contributions for the Plan Year.

        1.8  "Annual Addition" means the sum described in Section 5.3(b).

        1.9  "Annual Statement" means the statement of a Participant's Accounts
referred to in Section 5.6.

        1.10 "Applicant" has the meaning set forth in Section 10.12(a).

        1.11 "Average Contribution Percentage" means the average ratio
determined under Section 4.13(b).

        1.12 "Average Deferral Percentage" means the average ratio determined
under Section 4.6(b).

        1.13 "Beneficiary" means the one or more persons or entities entitled to
receive distribution of a Participant's interest in the Plan in the event of his
death.

        1.14 "Board" means the Board of Directors of the Company.

        1.15 "Claimant" has the meaning set forth in Section 10.12(b).

        1.16 "Claims Coordinator" has the meaning set forth in Section 10.12.

        1.17 "Code" means the Internal Revenue Code of 1986, as amended.

        1.18 "Committee" means the Administrative Committee appointed and acting
pursuant to the provisions of Article 10.

        1.19 "Company" means CB Richard Ellis Services, Inc., a Delaware
corporation, formerly known as CB Commercial Holdings, Inc. The term "Company"
shall also include any successor employer if the successor employer expressly
agrees in writing as of the effective date of succession to continue the Plan
and become a party to the Trust Agreement.

        1.20 "Company Contribution Account" means the Account established under
Section 5.1 for each Participant, the balance of which is attributable to Profit
Sharing Contributions made pursuant to Section 4.3, forfeitures and earnings and
losses of the Trust Fund with respect to such contributions and forfeitures.

        1.21 "Compensation" means remuneration of an Employee received while a
Participant from the Affiliated Group in a Plan Year or fraction of a Plan Year
calculated in accordance with Section 1.75(f) (including application of the Code
Section 401(a)(17) limit set forth in the last two paragraphs of Section 1.75).
For purposes of determining the amount of a Participant's Deferrals,
Compensation shall not include any severance pay received by the Participant.

        1.22 "Deferral" means the portion of a Participant's compensation which
he elects to defer so that such amount may be contributed to this Plan as a
Participating Company contribution pursuant to Section 4.1.

        1.23 "Deferral Account" means the Account established under Section 5.1
for each Participant, the balance of which is attributable to the Participant's
Deferrals and Qualified Non-Elective Contributions and earnings and losses of
the Trust Fund with respect to such Deferrals and Qualified Non-Elective
Contributions.

        1.24 "Defined Benefit Dollar Limitation" means, for any Plan Year or
other Limitation Year, $90,000 or such amount as determined by the Commissioner
of Internal Revenue under Section 415(d)

2

--------------------------------------------------------------------------------


(1) of the code and Treasury Regulations thereunder as of the January 1 falling
within such Plan Year or Limitation Year.

        1.25 "Defined Benefit Fraction" means the fraction described in
Section 5.3(d)(1).

        1.26 "Defined Benefit Plan" means a Qualified Plan other than a Defined
Contribution Plan.

        1.27 "Defined Contribution Dollar Limitation" means, for any Plan Year
or other Limitation Year, $30,000 as adjusted under Code Section 415(d) as of
the January 1 falling within such Plan Year or Limitation Year. If a short
Limitation Year is created because of a Plan amendment changing the Limitation
Year to a different 12-consecutive month period, the Defined Contribution Dollar
Limitation for the short Limitation Year shall not exceed the amount determined
in the preceding sentence multiplied by a fraction, the numerator of which is
the number of months in the short Limitation Year and the denominator of which
is 12.

        1.28 "Defined Contribution Fraction" means the fraction described in
Section 5.3(d)(2).

        1.29 "Defined Contribution Plan" means a Qualified Plan which provides
individual participant accounts for employer contributions, forfeitures and
gains or losses thereon, in accordance with Section 414(i) of the Code.

        1.30 "Determination Date" means for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year.

        1.31 "Determination Period" means the Plan Year containing the
Determination Date and the four preceding Plan Years.

        1.32 "Directed Account" means an Account, the investment of which is
subject to Participant direction under Section 5.7.

        1.33 "Direct Rollover" means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

        1.34 "Disability" means a physical or mental condition which totally and
permanently prevents a Participant from engaging in any substantial gainful
employment with the Affiliated Group. The determination of Disability shall be
made by the Committee in its complete discretion after it has received such
medical advice as it deems, in its complete discretion, appropriate and
competent.

        1.35 "Distributee" means an Employee or a former Employee. In addition,
the Employee's or former Employee's surviving spouse and the Employee's or
former Employee's spouse or former spouse who is the Alternate Payee under a
QDRO are Distributees with regard to the interest of the spouse or former
spouse.

        1.36 "Effective Date" means April 19, 1989.

        1.37 "Eligible Participant" means a Participant who is eligible to
receive an allocation of the Participating Company Profit Sharing Contribution
and forfeitures in a particular Plan Year, pursuant to Section 5.2(a)(2).

        1.38 "Eligible Retirement Plan" means an individual retirement account
described in section 408(a) of the Code, an individual retirement annuity
described in section 408(b) of the Code, an annuity plan described in
section 403 (a) of the Code, or a qualified trust described in section 401(a) of
the Code, that accepts a Distributee's Eligible Rollover Distribution. However,
in the case of an Eligible Rollover Distribution to the surviving spouse, an
Eligible Retirement Plan is an individual retirement account or individual
retirement annuity.

        1.39 "Eligible Rollover Distribution" means any distribution of all or
any portion of the balance to the credit of a Distributee, except that an
Eligible Rollover Distribution does not include: any

3

--------------------------------------------------------------------------------


distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee's designated beneficiary, or for a specified
period of 10 years or more; effective for calendar years beginning on or after
January 1, 1999, hardship withdrawals from Deferral Accounts; and any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; and the portion of any distribution that is not includable in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities).

        1.40 "Employee" means any person who is: (a) employed by a member of the
Affiliated Group if the relationship between the member of the Affiliated Group
and such person is, for federal income tax purposes, the legal relationship of
employer and employee, or (b) a Leased Employee as provided in Section 2.4. For
purposes of this definition of "Employee," and notwithstanding any other
provisions of the Plan to the contrary, individuals who are not classified by
the Company, in its discretion, as employees under Section 3121(d) of the Code
(including, but not limited to, individuals classified by the Company as
independent contractors and non-employee consultants) and individuals who are
classified by the Company, in its discretion, as employees of any entity other
than a Participating Company do not meet the definition of Eligible Employee and
are ineligible for benefits under the Plan, even if the classification by the
Company is determined to be erroneous, or is retroactively revised. In the event
the classification of an individual who is excluded from the definition of
Employee under the preceding sentence is determined to be erroneous or is
retroactively revised, the individual shall nonetheless continue to be excluded
from the definition of Employee and shall be ineligible for benefits for all
periods prior to the date the Company determines its classification of the
individual is erroneous or should be revised. The foregoing sets forth a
clarification of the intention of the Company regarding participation in the
Plan for any Plan Year, including Plan Years prior to the amendment of this
definition of "Employee."

        1.41 "Employment Commencement Date" means whichever of the following is
applicable:

        (a)  Except as provided in subsection (b) of this section, the date on
which an Employee first performs an Hour of Service in any capacity for the
Affiliated Group with respect to which the Employee is compensated or is
entitled to compensation by the Affiliated Group.

        (b)  In the case of an Employee who incurs a Period of Severance of one
or more years, the term "Employment Commencement Date" shall mean the first day
following the commencement of such Period of Severance on which the Employee
performs an Hour of Service for the Affiliated Group with respect to which the
Employee is compensated or entitled to compensation by the Affiliated Group.

        1.42 "ERISA "means the Employee Retirement Income Security Act of 1974,
as amended.

        1.43 "Excess Aggregate Contributions" means the amount by which the
Aggregate 401(m) Contributions of Highly Compensated Employees are reduced
pursuant to Sections 4.13(c), 4.14 and 4. 15.

        1.44 "Excess Contributions" means the amount by which the Aggregate
401(k) Contributions of Highly Compensated Employees are reduced pursuant to
Sections 4.6(c), 4.7 and 4.8.

        1.45 "Excess Deferrals" means the amount of a Participant's, Deferrals
and other elective deferrals (within the meaning of section 402(g) (3) of the
Code) that exceed the limits set forth in Section 4.5.

        1.46 "Highly Compensated Employee" means

        (a)  Any Employee who performs services for the Company or any
Affiliated Company who (i) was a 5% owner of the Company or any Affiliated
Company at any time during the Plan Year or the preceding Plan Year; or (ii) for
the preceding Plan Year, received compensation from the

4

--------------------------------------------------------------------------------

Company or any Affiliated Company in excess of $80,000 (as adjusted pursuant to
Section 415(d) of the Code).

        (b)  Any former Employee who separated from service (or was deemed to
have separated) prior to the current Plan Year, who performs no services for the
Company or any Affiliated Company during the current Plan Year, and who met the
description in (a) above for the year of his separation or any year after he
attained age 55.

        (c)  For purposes of this definition of "Highly Compensated Employee",
"compensation" means compensation within the meaning of Section 415(c)(3) of the
Code, but including qualified transportation fringes and elective or salary
reduction contributions to a cafeteria plan, cash or deferred arrangement or
tax-sheltered annuity.

        (d)  This definition of "Highly Compensated Employee" shall be effective
for Plan Years beginning on or after January 1, 1997, except that for purposes
of determining if an Employee was a Highly Compensated Employee in 1997, this
definition will be treated as having been in effect in 1996.

        1.47 "Hour of Service" means:

        (a)  Each hour for which an Employee is directly or indirectly
compensated, or entitled to compensation, by the Company or an Affiliated
Company or a predecessor employer as required by section 414(a)(2) of the Code
and the Treasury Regulations thereunder for the performance of services. Hours
of Service under this subsection will be credited to the Employee for the
Computation Period in which the services are performed.

        (b)  Each hour for which an Employee is directly or indirectly
compensated, or entitled to compensation, by the Company or an Affiliated
Company on account of a period of time during which no services are performed
(without regard to whether the employment relationship between the Employee and
the Company or Affiliated Company has terminated) due to vacation, holiday,
illness, incapacity, disability, layoff, jury duty, military duty or leave of
absence with pay. Hours of Service under this subsection will be calculated and
credited pursuant to Section 2530.200b-2 of the Department of Labor Regulations
which are incorporated herein by this reference.

        (c)  Each hour for which an Employee is directly or indirectly
compensated, or entitled to compensation for, an amount as back pay (without
regard to mitigation of damages) either awarded or agreed to by the Company or
an Affiliated Company. Hours of Service under this subsection will be credited
to the Employee for the Computation Period or Periods to which the award or
agreement pertains rather than the Computation Period in which the award,
agreement or payment is made.

        (d)  Each hour credited on the basis of applicable regulations under
ERISA for unpaid periods of absence for service in the armed forces of the
United States or the Public Health Service of the United States as a result of
which such Employee's reemployment rights are guaranteed by law, provided that
the Employee returns to employment with the Company or any Affiliated Company
within the time such rights are guaranteed.

        (e)  If the Company or an Affiliated Company maintains a Qualified Plan
of a predecessor employer, each hour credited by such predecessor employer as
required by Section 414 (a) of the Code.

        (f)    Solely for purposes of preventing a One Year Break in Service,
each hour credited in accordance with Sections 410(a)(5)(E) and 411(a)(6)(E) of
the Code for unpaid periods during which an Employee is absent from work by
reason of the pregnancy of the Employee, the birth of a child of the Employee,
the placement of a child with the Employee in connection with the adoption of
such child by the Employee, or for purposes of caring for such child for a
period

5

--------------------------------------------------------------------------------




beginning immediately following such birth or placement, provided-that the
Employee furnishes timely information to the Company to establish that the
absence from work is for one of the aforementioned reasons, and the number of
days for which there was such an absence. The Hours of Service created under
this subsection shall be credited in the computation Period in which the absence
begins only if necessary to prevent a One Year Break in Service in that period,
and in all other cases, in the immediately succeeding Computation Period.

        Notwithstanding the foregoing: (1) no more than 501 Hours of Service
shall be credited to an Employee under subsection (b), (c) or (f) on account of
any single continuous period of time during which no services are performed;
(2) an hour for which an Employee is directly or indirectly compensated or
entitled to compensation by the Company or an Affiliated Company on account of a
period during which no services are performed shall not constitute an Hour of
Service hereunder if such compensation is paid or due under a plan maintained
solely for the purpose of complying with applicable workers' compensation,
unemployment compensation or disability insurance laws; (3) Hours of Service
shall not be credited for payments which solely reimburse an Employee for
medical or medically related expenses; and (4) the same Hour of Service shall
not be credited to an Employee both under subsection (a) or (b) and under
subsection (c).

        Each Employee whose Compensation is not determined on the basis of
certain amounts for each hour worked (such as salaried, commission and piecework
employees) and whose hours are not required to be counted and recorded by any
federal law (such as the Fair Labor Standards Act) shall be credited with 10
Hours of Service daily, 45 Hours of Service weekly, 95 Hours of Service
semimonthly or 190 Hours of Service monthly, if his Compensation is determined
on a daily, weekly, semimonthly or monthly basis, respectively, for each such
period in which the Employee would be credited with at least one Hour of Service
pursuant to this Section. In addition, in lieu of counting Hours of Service for
Employees whose Compensation is determined on the basis of certain amounts for
each hour worked or whose hours are required to be counted and recorded by
federal law, the Committee may apply one of the foregoing equivalencies for
purposes of crediting such Employees with Hours of Service under this Section.

        The Committee shall determine the number of Hours of Service, if any, to
be credited to an Employee under the foregoing rules in a uniform and
nondiscriminatory manner and in accordance with applicable federal laws and
regulations including without limitation Department of Labor Regulation
Section 2530.200b-2 (b) and (c).

        1.48 "Key Employee" means any Employee or former Employee (and the
Beneficiaries of such Employee) who at any time during the Determination Period
was:

        (a)  an officer of the Company or any Affiliated Company, if such
individual's Section 415 Compensation exceeds 50% of the amount in effect under
Code Section 415(b)(1)(A),

        (b)  an owner (or considered an owner under Section 318 of the Code) of
one of the ten largest interests in the Company or any Affiliated Company, if
such individual's Section 415 Compensation exceeds the Defined Contribution
Dollar Limitation,

        (c)  a 5% owner of the Company or any Affiliated Company, or

        (d)  a 1% owner of the Company or any Affiliated Company who has an
annual Section 415 Compensation of more than $150,000.

        The determination of who is a Key Employee will be made in accordance
with Section 416(i) of the Code and the Treasury Regulations thereunder.

        1.49 "Leased Employee" means a person described in Section 2.4 (a).

6

--------------------------------------------------------------------------------


        1.50 "Limitation Year" means the 12-consecutive-month period used by a
Qualified Plan for purposes of computing the limitations on benefits and annual
additions under Section 415 of the Code. The Limitation Year for this Plan is
the Plan Year. If the Limitation Year is amended to a different
12-consecutive-month period, the new Limitation Year shall begin on a date
within the Limitation Year in which the amendment is made.

        1.51 "Matching Profit Sharing Contributions" means the Participating
Company contribution made on behalf of a Participant pursuant to Section 4.2.

        1.52 "Matching Profit Sharing Contributions Account" means the Account
established under Section 5.1 for each Participant, the balance of which is
attributable to Matching Profit Sharing Contributions made pursuant to
Section 4.2, forfeitures and earnings and losses of the Trust Fund with respect
to such contributions and forfeitures.

        1.53 "Maximum Annual Addition" means the limitation described in
Section 5.3.

        1.54 "Merger" means the merger of BLUM CB Corp., a subsidiary of CBRE
Holding, Inc., into CB Richard Ellis Services, Inc.

        1.55 "Minimum Allocation" means the Minimum Allocation described in
Section 9.3.

        1.56 "Nonhighly Compensated Employee" for any Plan Year means any active
Employee who is not a Highly Compensated Employee.

        1.57 "Normal Retirement Age" means the date a Participant attains age
65.

        1.58 "Old Company Stock" means shares of Class B-2 Common Stock, par
value $.01 per share, of the Company, as in existence prior to the Merger.

        1.59 "One Year Break in Service" means, for purposes of determining
vesting under Article 6, a Plan Year in which the Participant fails to complete
at least one Hour of Service.

        1.60 "Participant" means an Employee or former Employee who has met the
applicable eligibility requirements of Article 2 and who has not yet received a
distribution of the entire amount of his vested interest in the Plan.

        1.61 "Participating Company" means the Company, each Affiliated Company
that has adopted the Plan in the manner provided in Article 14, and each
organizational unit of the Company or an Affiliated Company that is designated
as a Participating Company by the Board of Directors of the Company; excluding,
however, each organizational unit of the Company or any Affiliated Company that
has adopted the Plan that is designated as a nonparticipating unit by the Board
of Directors of the Company. For purposes of the Plan the term "organizational
unit" shall include, without limitation, any division, department or office of
the Company or any Affiliated Company.

        1.62 "Period of Service" means a period of time computed under the
"elapsed time", method, as follows:

        (a)  An Employee shall be credited with a Period of Service equal to the
elapsed time between his Employment Commencement Date and the date on which he
commences a Period of Severance.

        (b)  If an Employee incurs a Period of Severance and is subsequently
reemployed by the Affiliated Group, he shall be credited with a Period of
Service pursuant to the following rules:

          (i)  An Employee shall receive credit for a Period of Severance as if
it were a Period of Service if such Period of Severance commences by reason of a
voluntary termination of employment, discharge or retirement and the Participant
is reemployed by the Affiliated Group within 12 months after the commencement of
such Period of Severance.

7

--------------------------------------------------------------------------------

        (ii)  An Employee shall receive credit for a Period of Severance as if
it were a Period of Service if such Period of Severance commences by reason of a
voluntary termination of employment, discharge or retirement during a time in
which such Employee is absent from service for a reason other than a voluntary
termination of employment, discharge or retirement and the Employee is
reemployed by the Affiliated Group within 12 months after his initial absence
from service.

        (iii)  Except as provided in subsections(b)(i) and (ii) hereof, the
Period of Severance shall not be included in the Employee's Period of Service
and, subject to subsection (c) hereof, all of an Employee's Periods of Service
shall be aggregated for purposes of the Plan.

        (c)  Notwithstanding any other provision of this Plan, service performed
by Employees for an Affiliated Company (or a unit or division of such Company)
prior to the date as of which such entity becomes an Affiliated Company (or a
unit or division of such Company) shall not be taken into account in computing
Periods of Service for any purpose of this Plan, except to the extent and in the
manner determined by resolution of the Board.

        1.63 "Period of Severance" means:

        (a)  The period of time commencing on the earlier of (i) the date on
which an Employee voluntarily terminates employment, retires, is discharged, or
dies; or (ii) the first anniversary of the first date of a period in which an
Employee remains absent from service (with or without pay) with the Company and
all Affiliated Participating Companies for any reason other than a voluntary
termination of employment, retirement, discharge or death (such as vacation,
holiday, sickness, disability, leave of absence or layoff), and continuing until
the first day, if any, on which the Participant completes one or more Hours of
Service for which he is directly or indirectly paid by the Affiliated Group for
the performance of duties as an Employee.

        (b)  In the case of an Employee who is absent from work for maternity or
paternity reasons, no Period of Severance shall commence until the second
anniversary of the first date of such absence. The period between the date of
commencement of an absence for maternity or paternity reasons and the first
anniversary thereof shall be considered a Period of Service; the period between
the first and second anniversaries of the commencement of such absence shall be
considered neither a Period of Service nor a Period of Severance. For purposes
of this Section 1.63(b), an absence from work for maternity or paternity reasons
means an absence:

          (i)  By reason of pregnancy of the Employee,

        (ii)  By reason of the birth of a child of the Employee,

        (iii)  By the reason of the placement of a child with the Employee in
connection with the adoption of such child by such Employee, or

        (iv)  For purposes of caring for such child for a period beginning
immediately following such birth or placement.

        1.64 "Permissive Aggregation Group" means the Required Aggregation Group
of Qualified Plans plus any other Qualified Plan or. Qualified Plans of the
Company or any Affiliated Company which, when considered as a group with the
Required Aggregation Group, would continue to satisfy the "requirements of
Sections 401 (a) (4) and 410 of the Code (including simplified employee pension
plans).

        1.65 "Plan" means, effective as of the date of the Merger, the CB
Richard Ellis 401(k) Plan set forth herein, as amended from time to time.

8

--------------------------------------------------------------------------------


        1.66 "Plan Year" means the period with respect to which the records of
the Plan are maintained, which shall be the 12-month period beginning on
January 1 and ending on December 31, and includes such periods prior to the
Effective Date.

        1.67 "Present Value" means present value based only on the interest and
mortality rates specified in a Defined Benefit Plan for purposes of the
calculation of the Top-Heavy Ratio.

        1.68 "Profit Sharing Contribution" means the Participating Company
contribution made on behalf of a Participant pursuant to Section 4.3.

        1.69 "Projected Annual Benefit," means the annual benefit described in
Section 5.3(d)(3).

        1.70 "QDRO" means a qualified domestic relations order as set forth in
Section 15.4(b).

        1.71 "Qualified Plan" means an employee benefit plan that is qualified
under Section 401(a) of the Code.

        1.72 "Qualified Non-Elective Contribution" means the contribution made
under Section 4.10.

        1.73 "Required Aggregation Group" consists of: (a) each Qualified Plan
(including simplified employee pension plans) of the Company or any Affiliated
Company in which at least one Key Employee participates, and (b) any other
Qualified Plan (including simplified employee pension plans) of the Company or
any Affiliated Company which enables a Qualified Plan described in subclause
(a) to meet the requirement of Sections 401(a)(4) or 410 of the Code.

        1.74 "Rollover Account" means the Account established under Section 5.1
for a Participant, the balance of which is attributable to the Participant's'
rollover and transfer contributions under Section 3.3 and earnings and losses of
the Trust Fund attributable to such contributions.

        1.75 "Section 414 (s) Compensation" means Compensation, unless, by
appropriate action of the Committee or its delegate, with respect to a Plan
Year, the Committee determines that it shall consist of remuneration received by
an Employee from members of the Affiliated Group in a Plan Year, or fraction of
a Plan Year, while such Employee is a Participant, as determined under one of
the following subsections (a) through (g), and otherwise determined in
accordance with the rules of this Section 1.75:

        (a)  Compensation as defined in Treasury Regulation
section 1.415-2(d)(2) and (d)(3) or any successor thereto.

        (1)  Such compensation includes:

        (A)  The Employee's wages, salaries, fees for professional services, and
other amounts received (without regard to whether or not an amount is paid in
cash) for personal services actually rendered in the course of employment with
the Affiliated Group to the extent that the amounts are includable in gross
income (including, but not limited to, commissions paid salespeople,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances "under a nonaccountable plan (as described in Treas.
Reg. Section 1.62-2 (c)). Such wages include foreign earned income, whether or
not excludable from gross income under Code Section 911, and such wages are
determined without regard to the exclusions from gross income under Code
Sections 931 and 933;

        (B)  Amounts described in Code Sections 104(a)(3), 105(a), and 105(h),
but only to the extent that these amounts are includable in the gross income of
the Employee;

        (C)  Amounts paid or reimbursed by the Affiliated Group for moving
expenses incurred by an Employee, but only to the extent that at the time of the
payment it is

9

--------------------------------------------------------------------------------




reasonable to believe that these amounts are not deductible by the Employee
under Code Section 217 or excludable by the Employee under Code Section 132;

        (D)  The value of a non-qualified stock option granted to an Employee by
the Affiliated Group, but only to the extent that the value of the option is
includable in the gross income of the Employee for the taxable year in which
granted; and

        (E)  The amount includable in the gross income of an Employee upon
making the election described in Code Section 83(b).

        (F)  Amounts received by the Employee pursuant to an unfunded deferred
compensation plan, in the Plan Year in which includable in the Employee's gross
income.

        (2)  Such compensation does not include:

        (A)  (i) Contributions made by the Affiliated to a plan of deferred
compensation to the extent that, before the application of Code Section 415
limitations to that plan, the contributions are not includable in the gross
income of the Employee for the taxable year in which contributed; and
(ii) employer contributions made on behalf of an Employee to a simplified
employee pension described in Code Section 408(k) for the taxable year in which
contributed;

        (B)  Amounts realized from the exercise of a nonqualified stock option,
or when restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture (in
accordance with Code Section 83 and the regulations thereunder);

        (C)  Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and

        (D)  Other amounts which receive special tax benefits, such as premiums
for group-term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Employee), or contributions made by a
member of the Affiliated Group (whether or not under a salary reduction
agreement) towards the purchase of an annuity contract described in Code
Section 403(b) (whether or not the contributions are excludable from the gross
income of the Employee).

        (b)  Compensation as defined in Treas. Reg. Section 1.415-2 (d) (10) or
any successor thereto (such compensation includes the items described in (a) (1)
(A) above and excludes, to the extent otherwise applicable, those items
described in (a)(1)(F) and (a)(2) above).

        (c)  "Wages" within the meaning of section 3401(a) and all other
payments of compensation to an Employee by a member of the Affiliated Group (in
the course of such employer's trade or business) for which such employer is
required to furnish the Employee a written statement under sections 6041(d),
6051(a)(3), and 6052, but determined without regard to any rules under
section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in section 3401 (a) (2)). (This option is
"wages" as reflected on the taxable federal wages box of the Form W-2 (or the
aggregate of same for an Employee receiving more than one W-2 for a taxable year
from the Affiliated Group) of the Employee.)

        (d)  "Wages" as defined in section 3401(a) of the Code for purposes of
income tax withholding at the source, but determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed (such as the exception for agricultural
labor in section 3401(a)(2) of the Code).

10

--------------------------------------------------------------------------------






        (e)  Any of the definitions set forth in subsections (a), (b), (c) and
(d) above, reduced by all of the following items (even if includable in gross
income): reimbursements or other expense allowances, fringe benefits (cash and
noncash), moving expenses, deferred compensation and welfare benefits; provided
that the definition of Section 414(s) Compensation set forth in subsection
(d) may be reduced by moving expenses only to the extent that at the, time of
the payment it is reasonable to believe that these amounts are deductible by the
Employee under section 217 of the Code;

        (f)    Any of the definitions set forth in subsections (a), (b), (c),
(d) and (e) above, modified to include any elective contributions made by a
member of the Affiliated Group on behalf of the Employee that are described in
Code Section 415(c)(3)(D); or

        (g)  Any reasonable definition of compensation that does not by design
favor Highly Compensated Employees and that satisfies the nondiscrimination
requirement set forth in Treas. Reg. Section 1.414(s)-1(d)(2) or the successor
thereto.

        Any definition of Section 414(s) Compensation shall be used consistently
to define the compensation of all Employees taken into account in satisfying the
requirements of an applicable provision for the relevant determination period.

        For purposes of applying the limitations of Article 4, Section 414(s)
Compensation shall not include in any Plan Year amounts in excess of $150,000,
as adjusted by the Commissioner of Internal Revenue to reflect increases in the
cost-of-living in accordance with section 401(a)(17)(B).

        The annual compensation of each Participant taken into account in
determining allocations for any Plan Year beginning after December 31, 2001,
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. Annual compensation means
compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the plan (the determination
period). The cost-of-living adjustment in effect for a calendar year applies to
annual compensation for the determination period that begins with or within such
calendar year.

        1.76 "Section 415 Compensation" means an Employee's remuneration
described in Section 1.75(c) unless, by appropriate action of the Committee or
its delegate, with respect to a Limitation Year, the Committee determines that
it shall consist of any one of the definitions of remuneration described in
subsections (a), (b) or (d) of Section 1.75. Any definition of Section 415
Compensation shall be used consistently, to define the compensation of all
Employees taken into account in satisfying the requirements of an applicable
provision of this Plan for the relevant determination period.

        1.77 "Severance" means an Employee's voluntary or involuntary
termination of employment with the Company and all Affiliated Companies for any
reason at any time.

        1.78 "TEFRA" means the Tax Equity and Fiscal Responsibility Act of 1982,
as amended.

        1.79 "Top-Heavy Plan" means one of the following conditions exists:

        (a)  If the Top-Heavy Ratio for the Plan exceeds 60% and the Plan is not
a part of any Required Aggregation Group or Permissive-Aggregation Group of
Qualified Plans.

        (b)  If the Plan is a part of a Required Aggregation Group but not part
of a Permissive Aggregation Group of Qualified Plans and the Top-Heavy Ratio for
the Required Aggregation Group exceeds 60%.

        (c)  If the Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of Qualified Plans and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60%.

11

--------------------------------------------------------------------------------




        1.80 "Top-Heavy Ratio" means the following:

        (a)  The Top-Heavy Ratio with respect to the Qualified Plans taken into
account under Section 1.79(a), (b) or (c), as applicable, is a fraction, the
numerator of which is the sum of the Present Value of accrued benefits and the
account balances (as required by Code Section 416) of all Key Employees with
respect to such Qualified Plans as of the Determination Date (including any part
of any accrued benefit or account balance distributed during the five-year
period ending on the Determination Date), and the denominator of which is the
sum of the Present Value of the accrued benefits and the required account
balances (including any part of any accrued benefit or account balance
distributed in the five-year period ending on the Determination Date) of all
Employees with respect to such Qualified Plans as of the Determination Date.

        (b)  For purposes of subsection (a), the value of account balances and
the Present Value of accrued benefits will be determined as of the most recent
Top-Heavy Valuation. Date that falls within or ends with the 12-month period
ending on the Determination Date, except as provided in Section 416 of the Code
and the Treasury Regulations thereunder for the first and second plan years of a
Defined Benefit Plan. The account balances and accrued benefits of a participant
who is not a Key Employee but who was a Key Employee in a prior year will be
disregarded. The calculation of the Top-Heavy Ratio, and the extent to which
distributions, rollovers, transfers and contributions unpaid as of the
Determination Date are taken into account, will be made in accordance with
Section 416 of the Code and the Treasury Regulations thereunder. Employee
contributions described in Section 219(e)(2) of the Code will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans,
the value of account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.

        (c)  Notwithstanding the foregoing, the account balances and accrued
benefits of any Employee who has not performed services for an employer
maintaining any of the aggregated plans during the five-year period ending on
the Determination Date shall not be taken into account for purposes of this
subsection.

        1.81 "Top-Heavy Valuation Date" means the last day of each Plan Year.

        1.82 "Top-Paid Group" for any Plan Year means the top 20 percent (in
terms of Total Compensation) of all Employees of the Affiliated Company,
excluding the following:

        (a)  Any Employee covered by a collective bargaining agreement unless
such Employee would not be excluded from becoming a Participant under
Section 2.2;

        (b)  Any Employee who is a nonresident alien with respect to the United
States who receives no income from a source within the United States from a
member of the Affiliated Group;

        (c)  Any Employee who has not completed at least 500 Hours of Service
during any six-month period at the end of the-Plan Year;

        (d)  Any Employee who normally works less than 17% hours per week;

        (e)  Any Employee who normally works no more than six months during any
year; and

        (f)    Any Employee who has not attained the age of 21 at the end of the
Plan Year 11.

        1.83 "Total Compensation" means Section 415 Compensation adjusted to add
back all elective deferrals in the manner described in Section 1.75(f).

        1.84 "Trust Agreement" means the agreement or agreements executed by the
Company and the Trustee which establishes a trust fund to provide for the
investment, reinvestment, administration and

12

--------------------------------------------------------------------------------


distribution of contributions made under the Plan and the earnings thereon, as
amended from time to time.

        1.85 "Trust Fund" means the assets of the Plan held by the Trustee
pursuant to the Trust Agreement

        1.86 "Trustee" means the one or more individuals or organizations who
have entered into the Trust Agreement as Trustee(s), and any duly appointed
successor.

        1.87 "Valuation Date" means the date with respect to which the Trustee
determines the fair market value of the assets comprising the Trust Fund or any
portion thereof. The regular Valuation Date shall be the last day of each Plan
Year. However, if the Committee determines that the fair market value of the
assets comprising the Trust Fund (or any portion thereof) has changed
substantially since the previous Valuation Date, or if the Committee determines
it to be in the best interests of the Plan and the Participants to value the
assets of the Trust Fund (or any portion thereof) at a time other than the
regular Valuation Date, the Committee may fix, in a uniform and
nondiscriminatory manner, one or more interim Valuation Dates. While applying
the foregoing rules to Trust Fund assets other than open and investment
companies, the Committee may, with respect to the latter, establish Valuation
Dates (including valuations more often than once a day) which coincide with such
investment companies' mandated valuations for public shareholders generally.

        1.88 "Voluntary Contribution" means a contribution made to the Plan by
or on behalf of a Participant pursuant to Section 3.1 that is included in the
Participant's gross income for the year in which made.

        1.89 "Voluntary Contribution Account" means the Account established
under Section 5.1 for a Participant, the balance of which is attributable to the
Participant's Voluntary Contributions and the earnings and losses of the Trust
Fund with respect to such contributions.

        1.90 "Welfare Benefit Fund" means an organization described in
paragraph (7), (9), (17) or (20) of Section 501 (c) of the code, a trust,
corporation or other organization not exempt from federal income tax, or to the
extent provided. in Treasury Regulations, any account held for an employer by
any person, which is part of a plan of an employer through which the employer
provides benefits to employees or their beneficiaries, other than a benefit to
which Sections 83(h), 404 (determined without regard to Section 404(b)(2)) or
404A applies, or to which an election under Section 463 applies.

        1.91 "Year of Service" means a Plan Year in which an Employee completes
at least one Hour of Service.


ARTICLE II

ELIGIBILITY TO PARTICIPATE


        2.1    Eligibility to Participate    

        (a)  Effective October 1, 2001, subject to the provisions of this
Article 2, each Employee shall become a Participant upon such Employee's
completion of a Period of Service consisting of at least one Hour of Service
with a Participating Company.

        (b)  Effective for Plan Years ended in 2002 and thereafter, at the
option of the Committee, Code Section 410(b) and Article 4 hereof may be applied
in either of the following two alternative ways:

          (i)  By treating Employees not meeting the requirement of subsection
2.1(a) above as excludable employees within the meaning of Treas. Reg. §
1.410(b)-6(b)(1).

13

--------------------------------------------------------------------------------

        (ii)  By treating the Plan as consisting of two plans: (A) the
excludable employees under the first of which consist of Employees who, on the
January 1 or July 1 falling within the Plan Year, had not completed a one-year
Period of Service and attained age 21 and (B) the excludable employees under the
second of which consist of Employees who have not satisfied Section 2.1(a) and
Employees who, on the January 1 or July 1 falling within the Plan Year had
completed a one-year Period of Service and attained age 21.

        2.2    Exclusions from Participation    

        Notwithstanding the fact that an Employee would otherwise become a
Participant pursuant to Section 2.1 or 2.3:

        (a)  Collective Bargaining Employees

        An Employee shall not become a Participant if he is covered by a
collective bargaining agreement that does not expressly provide for
participation in the Plan, provided that the representative of the Employees
with whom the collective bargaining agreement is executed has had an opportunity
to bargain concerning retirement benefits for such Employees. An Employee who is
ineligible to participate in the Plan solely by reason of this paragraph shall
become a Participant on the first day after he is no longer covered by such a
collective bargaining agreement on which he completes at least one Hour of
Service with a Participating Company.

        (b)  Nonparticipating Affiliated Companies and Units

        An Employee who is employed by a nonparticipating unit of a
Participating Company or by an Affiliated Company that is not a Participating
Company shall not become a Participant until the date on which he is credited
with one or more Hours of Service by a Participating Company.

        (c)  Leaves of Absence

        An Employee who is on an approved leave of absence without pay or in the
service of the armed forces of the United States shall not become a Participant
until the date on which he is credited with one or more Hours of Service by a
Participating Company, provided that the Employee returns to employment with the
Company or an Affiliated Company immediately following such leave of absence or,
in the case of an Employee who is on military leave, during the period in which
his reemployment rights are guaranteed by law. Notwithstanding any other
provision of the Plan to the contrary, contributions, benefits, and service
credit with respect to qualified military service will be provided in accordance
with Section 414(u) of the Code.

        (d)  Nonresident Aliens

        An Employee shall not become a Participant if he is a nonresident alien
who receives no earned income (within the meaning of Section 911(d) (2) of the
Code) from the Company or an Affiliated Company which constitutes income from
sources within the United States (within the meaning of Section 861 (a) (3) of
the Code), until the date on which he receives such earned income from a
Participating Company.

        (e)  Exclusion after Participation

        A Participant who becomes ineligible under this Section shall continue
to receive credit for Hours of Service for purposes of determining vesting under
Section 6.1, but during the period of such ineligibility, (1) such Participant's
Compensation and Hours of Service shall not be taken into account for purposes
of determining the allocation of Participating Company contributions and
forfeitures to his Company Contribution Account under Sections 5.2 and 5.3,
(2) such Participant's Section 415 Compensation shall not be taken into account
for purposes of Section 9.3, and (3) such Participant may not make Deferrals.

14

--------------------------------------------------------------------------------




        (f)    Leased Employees

        A Leased Employee described in Section 2.4 (a) shall not become a
Participant.

        (g)  Employees Covered by Another Qualified Plan

        An Employee covered by a Qualified Plan (other than this Plan)
maintained by an Affiliated Company shall not become a Participant.

        (h)  Statutory Independent Contractors

        A real estate professional having the status of independent contractor
under Code Section 3508 shall not become a Participant.

        (i)    Effect of Koll Acquisition

        Neither Koll Real Estate Services nor any entity which is a subsidiary
or affiliate of Koll Real Estate Services shall become a Participating Company
under the Plan or be deemed to have done so except pursuant to an adoption in
accordance with Section 14.1 or Section 14.3. In the event Koll Real Estate
Services or a subsidiary or affiliate thereof does become a Participating
Company on or after August 28, 1997 by reason of such a proper adoption ("Koll
Participating Entity"), Section 2.2 (b) (pertaining to the exclusion from
participation in the Plan of Employees employed by entities other than
Participating Companies) shall not apply so as to exclude any Employee of such a
Koll Participating Entity provided that, as determined by the Committee, the
Employee is employed primarily by such Koll Participating Entity. However,
Section 2.2 (g) (excluding employees covered by another qualified plan) shall
remain applicable in the case of such a Koll Participating Entity with respect
to its Employees that were participants on August 28, 1997 in the Koll Company
401(k) Plus Plan ("Koll Plan"), so long as the Koll Plan remains in existence.
On the other hand, any Employee of such a Koll Participating Entity not excluded
under the previous two sentences shall be eligible to participate in this Plan
in accordance with this Article 2, if such Employee otherwise meets the
requirements for participation set forth in this Article 2. With respect to
Employees described in the preceding sentence, such an Employee's "Hours of
Service" as defined in Section 1.26 of the Koll Plan shall be deemed Hours of
Service under this Plan for purposes of determining whether such Employee's
Company Contribution Account and Matching Profit Sharing Contribution Account
are 100% vested and non-forfeitable by reason of completion of 5 Years of
Service under Section 6.1(a), as amended by the Second Amendment.

        2.3    Participation Upon Reemployment    

        (a)  An Employee who has a Severance before becoming a Participant and
is then reemployed by a Participating Company shall be eligible to participate
on the later of (i) the first day of the first calendar month following
Employee's satisfaction of the requirements of Section 2.1, or (ii) the date he
resumes employment with a Participating Company.

        (b)  An Employee who has a Severance after becoming a Participant shall
be eligible to become a Participant again immediately upon his reemployment by a
Participating Company.

        (c)  Notwithstanding Section 2.3 (a) or 2.3 (b), if an Employee has a
Severance and has earned no vested interest in an Account at the date of
Severance, and such Employee incurs a Period of Severance equal to the greater
of (i) five years or (ii) the aggregate number of years of his Period of Service
before such Period of Severance, then such Employee will be treated as a new
Employee for purposes of the Plan and his Period of Service prior to his Period
of Severance shall be disregarded.

15

--------------------------------------------------------------------------------




        2.4    Leased Employees    

        (a)  Definitions

        A "Leased Employee" means any person (other than an Employee defined
under Section 1.41(a)) who, pursuant to an agreement between the Company or an
Affiliated Company ("Recipient") and any other person ("Leasing Organization"),
has performed services for the Recipient or for the Recipient and "related
persons" (determined in accordance with Section 414(n)(6) of the Code) on a
substantially full-time basis for a period of at least one year and such
services are performed under primary direction or control by the Recipient.
"Leased Employee, shall not include a statutory independent contractor under
Code Section 3508.

        (b)  Inclusion as Employee

        Upon satisfaction of the requirements of Section 2.4(a), a Leased
Employee shall be treated as an Employee of the Recipient, retroactive to the
date upon which he first completed an Hour of Service for a Participating
Company. However, contributions to or benefits under a Qualified Plan provided
by the Leasing Organization which are attributable to the services performed for
the Recipient shall be treated as if they had been provided by the Recipient.

        (c)  Exception

        Subsection (b) shall not apply to any Leased Employee if such employee
is covered by a money purchase pension plan sponsored by the Leasing
Organization providing: (1) a nonintegrated employer contribution rate of at
least 10% of compensation, (2) immediate participation, and (3) full and
immediate vesting.


ARTICLE III

PARTICIPANT CONTRIBUTIONS


        3.1    Voluntary Contributions    

        Each Participant who is an Employee and who is not subject to
Section 2.2 may, if permitted by the Company, make Voluntary Contributions
during the Plan Year through payroll deductions or in a lump sum in such amount
as such Participant may elect, provided that the amount of such contributions,
when added to the contributions previously made by the Participant, if any, and
reduced by any amounts withdrawn under Section 3.2, does not exceed 10% of the
total Compensation of the Participant since becoming a Participant, and
provided, further, that if the Affiliated Group maintained or maintains any
other Qualified Plan, the total amount that may be contributed by the
Participant to the Plan and such other Qualified Plan shall not exceed 10% of
the total Compensation of the Participant since becoming a Participant in this
Plan and all other such Qualified Plans. Voluntary Contributions are also
subject to the limitations set forth in Section 4.13, 5.3 and 8.1(c)(2)(A). No
Voluntary Contributions can be made to the Plan on or after January 1, 2002.

        3.2    Withdrawal of Participant Contributions    

        Upon application to the Committee, a Participant may withdraw an amount
from his Voluntary Contribution Account not to exceed the fair market value of
his Voluntary Contribution Account as of the Valuation Date preceding his
application for withdrawal, excluding therefrom the unpaid principal balance of
any outstanding loans to the Participant secured by his Voluntary Contribution
Account pursuant to Section 11.2. Distribution of the amount requested and
permitted to be distributed hereunder shall be made to the Participant as soon
as it is administratively feasible to do so after Participant's application for
withdrawal. Notwithstanding the foregoing, no withdrawal can be made of any
portion of a Participant's Voluntary Contribution Account invested in the New
Company Stock Fund.

16

--------------------------------------------------------------------------------


        3.3    Rollover and Transfer Contributions    

        (a)  Rollover Contributions

        The Committee may, in the exercise of its complete discretion in a
nondiscretionary manner, direct the Trustee to accept from a Participant all or
part of the cash and other property (including the sales proceeds of such
property) distributed for the benefit of the Participant from another Qualified
Plan or from an individual retirement account or annuity, as defined in
Section 7701(a)(37) of the Code, provided the contribution to the Plan is made
within 60 days after such distribution is received by the Participant. The
foregoing authorization shall include direct rollovers from another Qualified
Plan, as contemplated by Code Section 401(a)(31). However, the Committee shall
not direct the Trustee to accept from a Participant any of the following:

          (i)  Any amount considered to have been contributed by the Participant
to the Qualified Plan as "accumulated deductible employee contributions," as
defined in Section 72(o)(5)(3) of the Code;

        (ii)  Any amount distributed to the Participant pursuant to a qualified
domestic relations order within the meaning of Section 414(p) of the Code;

        (iii)  Any amount distributed from an individual retirement account or
annuity unless the amount distributed represents the entire balance in such
account or annuity, and such entire balance was attributable to a rollover
contribution of a qualified distribution (as defined in
Section 402(a)(5)(E)(i) of the Code) from a Qualified Plan; or

        (iv)  Any property other than U.S. dollars, unless the Committee in the
exercise of its complete discretion, in a nondiscriminatory manner, determines
that acceptance of the property will not create an administrative burden.

        (b)  Transfer Contributions

        The Committee may, in the exercise of its complete discretion in a
nondiscriminatory manner, direct the Trustee to accept a direct transfer of
assets to the Plan on behalf of a Participant from another Qualified Plan,
provided, however, that: (1) the transfer will result in the deferral of
taxation on the amount transferred to the Plan, (2) the Committee shall not
direct the Trustee to accept a direct transfer of assets from (a) a Defined
Benefit Plan or (b) a Defined Contribution Plan that is subject to the funding
standards of Section 412 of the Code or that would otherwise provide for a life
annuity form of payment to the Participant, and (3) the Committee shall not
direct the Trustee to accept any property other than U.S. dollars, unless the
Committee in the exercise of its complete discretion, determines that acceptance
of the property will not create an administrative burden. A subaccount of the
Rollover Account consisting of the transfer contributions and earnings or losses
of the Trust Fund attributable thereto shall be employed if the transfer
contribution is subject to additional restrictions for any reason. A transfer
contribution resulting from a merger into this Plan of another Qualified Plan or
portion thereof which the Committee determines to consist of the Employee's
elective and qualified non-elective contributions in the other Qualified Plan as
contemplated by Code Section 401(k) shall be credited to the Employee's Deferral
Account.

17

--------------------------------------------------------------------------------





ARTICLE IV

PARTICIPATING COMPANY CONTRIBUTIONS


        4.1    Contribution of Deferrals    

        Subject to the limitations set forth in this Article 4 and in
Section 5.3, each Participating Company shall pay to the Trustee the Deferrals
made for each Plan Year by Participants while they were employed with that
Participating Company. The Committee shall establish procedures under which:
(1) each Participant shall specify the portion of his Compensation which is to
be deferred, and (2) such Deferrals are to be deposited with the Trustee as
contributions to the Plan. The Committee has the authority and discretion to
limit any Participant's individual Deferrals, if necessary to ensure compliance
with this Article 4, the rules and restrictions of Sections 401(k), 404, and 415
of the Code and the regulations promulgated thereunder or, if desirable, for
administrative reasons. For the latter purpose, the Committee may, without
limitation, limit Deferrals to at least 1% of Compensation, or not more than 50%
of Compensation, or impose other nondiscriminatory limitations.

        4.2    Matching Profit Sharing Contribution    

        In addition to the contribution described in Section 4.1 and subject to
the limitations set forth in this Article 4 and in Section 5.3, each
Participating Company may pay to the Trustee, on behalf of each Participant who
makes Deferrals during the Plan Year and is employed by the Participating
Company on the last day of the Plan Year (within the meaning of
Section 5.2(a)(2)(C)), a Matching Profit Sharing Contribution. Matching Profit
Sharing Contributions shall equal a uniform percentage of all such Participants'
Deferrals during the Plan Year, such percentage to be determined by the company
in its complete discretion for such Plan Year, subject to the limitation that
the Matching Profit Sharing Contribution made on behalf of a Participant for a
Plan Year shall not exceed 5% of such Participant's Compensation for such Plan
Year.

        A Matching Profit Sharing Contribution for the Plan Year ended
December 31, 2001 shall be made for Participants employed by the Fleet
Management Division who were hired by that Division prior to July 1, 2001 and
were actively employed by that Division on December 31, 2001. The amount of the
contribution will equal the lesser of (a) 50 percent of each such Participant's
Deferrals for the Plan Year or (b) 2.5 percent of such Participant's
Compensation not in excess of $53,560 (for a maximum Matching Profit Sharing
Contribution per Participant of $1,339).

        A Matching Profit Sharing Contribution for the Plan Year ended
December 31, 2002 shall be made for Participants employed by the Fleet
Management Division who were hired by that Division prior to July 1, 2002 and
were actively employed by that Division on December 31, 2002. The amount of the
contribution will equal the lesser of (a) 50 percent of each such Participant's
Deferrals for the Plan Year or (b) 2.5 percent of such Participant's
Compensation for the Plan Year not in excess of $54,900 (for a maximum Matching
Profit Sharing Contribution per Participant of $1,372.50).

        4.3    Discretionary Profit Sharing Contribution    

        In addition to the contribution described in Sections 4.2, each
Participating Company may pay to the Trustee as a Profit Sharing Contribution
for a Plan Year such an amount, if any, as may be determined by the Board of
Directors of such Participating Company.

        4.4    Discretionary Contributions; Form and Time of Payment    

        No Participating Company shall be required to make a Matching Profit
Sharing Contribution or a Profit Sharing Contribution for any Plan Year, and
each Participating Company's Board of Directors shall have the sole discretion
to determine whether any such Contribution shall be made for a Plan Year. Prior
to the date of the Merger, Matching Profit Sharing Contributions and Company
Contributions may be made in whole or in part in Old Company Stock. A
Participating Company's

18

--------------------------------------------------------------------------------


contribution of a Participant's Deferrals to the Plan pursuant to Section 4.1
shall be paid to the Trustee as soon as administratively possible after they are
withheld from the Participant's Compensation; provided, however, that such
contribution shall be made no later than the fifteenth business day of the month
following the month in which such amount would otherwise have been payable to
the Participant in cash, or as of such earlier or later date (in the case of any
available extensions of time) as may be required or permitted by regulations
issued pursuant to ERISA. A Participating Company's Contributions pursuant to
Section 4 .2 or 4 .3 shall be paid to the Trustee prior to the deadline, as
extended, for the filing of the Company's Federal Income Tax Return.

        4.5    Return of Excess Deferrals    

        The aggregate Deferrals of any Participant for any calendar year,
together with his elective deferrals under any other plan or arrangement to
which section 402(g) of the Code applies and that is maintained by an Affiliated
Company, shall not exceed $7,000 (or such larger amount as may be adopted by the
Commissioner of Internal Revenue to reflect a cost-of -living adjustment). To
the extent necessary to satisfy this limitation for any year, (1) Deferrals and
such other elective deferrals may be prospectively restricted; and (2) after any
such prospective restriction, the Excess Deferrals and excess elective deferrals
under such other plan or arrangement (with earnings thereon, but reduced by any
amounts previously distributed as Excess Contributions for the year) shall be
paid to the Participant on or before the April 15 next following the calendar
year in which such contributions were made. in the event that the aggregate
Deferrals of any Participant for any calendar year, together with any other
elective deferrals (within the meaning of section 402(g) (3) of the Code) under
all plans, contracts or arrangements of an Affiliated Company, exceed $7,000 (or
such larger amount as may be adopted by the Commissioner of Internal Revenue to
reflect a cost-of-living adjustment), then the Participant may designate all or
a portion of such Excess Deferrals as attributable to this Plan and may request
a refund of such portion by notifying the Company in writing on or before the
March 1 next following the close of such calendar year. If timely notice is
received by the Company, then such portion of the Excess Deferrals, and any
income or loss allocable to such portion, shall be refunded to the Participant
not later than the April 15 next following the close of such calendar year. Any
Excess Deferrals distributed pursuant to this Section 4.5 shall not be included
in Deferrals that attract a Matching Profit Sharing Contribution under
Section 4.2.

        Effective for Plan Years beginning on or after January 1, 2002, no
Participant shall be permitted to have Deferrals made under this Plan, or any
other qualified plan maintained by the Company during any taxable year, in
excess of the dollar limitation contained in Section 402(g) of the Code in
effect for such taxable year, except to the extent permitted under any
provisions of this Plan that provide for catch-up contributions under
Section 414(v) of the Code, if applicable.

        4.6    Average Deferral Percentage Limitation    

        The Plan shall satisfy the average deferral percentage test, as provided
in section 401(k)(3) of the Code and section 1.401(k)-1 of the regulations
issued thereunder. Subject to the special rules described in Section 4.11, the
Aggregate 401(k) Contributions of Highly Compensated Employees shall not exceed
the limits described below:

        (a)  An Actual Deferral Percentage shall be determined for each
individual who, at any time during the Plan Year, is a Participant eligible to
make Deferrals (without regard to any suspension under Section 8 .1 (c)), which
Actual Deferral Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the individual's Aggregate 401(k) Contributions
for the Plan Year to the individual's Section 414(s) Compensation for the Plan
Year;

        (b)  The Actual Deferral Percentages (including zero percentages) of
Highly Compensated Employees and Nonhighly Compensated Employees shall be
separately averaged to determine each group's Average Deferral Percentage; and

19

--------------------------------------------------------------------------------




        (c)  Effective for Plan Years beginning on and after January 1, 1997,
the Average Deferral Percentage for Highly Compensated Employees in any Plan
Year (the "High Average") when compared with the Average Deferral Percentage for
Nonhighly Compensated Employees in the preceding Plan Year (the "Low Average")
must meet one of the following requirements:

          (i)  The High Average is no greater than 1.25 times the Low Average;
or

        (ii)  The High Average is no greater than two times the Low Average, and
the High Average is no greater than the Low Average plus two percentage points.

        Notwithstanding the foregoing, this Section 4.6(c) will be applied for
Plan Year 1998 by determining the Average Deferral Percentage for Nonhighly
Compensated Employees for the same Plan Year.

        (d)  If, at the end of a Plan Year, a Participant or class of
Participants has Excess Contributions, then the Committee may elect, at its
discretion, to pursue any of the following courses of action or any combination
thereof:

          (i)  Excess Contributions for a Plan Year may be redesignated as
after-tax contributions and accounted for separately within the 21/2 month
period following the close of the Plan Year to which the Excess Contributions
relate. Excess Contributions, however, may not be redesignated as after-tax
employee contributions with respect to a Highly Compensated Employee to any
extent that such redesignated after-tax employee contributions would exceed the
limits of Section 4.13 when combined with the Voluntary Contributions of that
Employee for the Plan Year. Adjustments to withhold any federal, state, or local
taxes due on such amounts may be made by the Company against Compensation yet to
be paid to the Participant during that taxable year.

        (ii)  Excess Contributions, and any earnings attributable thereto
through the last day of the Plan Year for which the excess occurred, (but not
including earnings for the "gap period" between the end of such Plan Year and
the date of distribution), may be distributed to the Participant (as set forth
in subsection (e)) within the 21/2 month period following the close of the Plan
Year to which the Excess Contributions relate to the extent feasible, but in all
events no later than 12 months after the close of such Plan Year.

        (iii)  The Committee may authorize a suspension or reduction of
Deferrals made pursuant to Section 4.1 in accordance with rules promulgated by
the Committee. These rules may include provisions authorizing the suspension or
reduction of Deferrals above a specified dollar amount or percentage of
Compensation.

        (iv)  The Company, in its discretion, may make a contribution to the
Plan, which will be allocated as a fixed dollar amount among the Accounts of
some or all non-Highly Compensated Employees (as determined by the Company) who
have met the requirements of Section 2.1 or 2.3, as applicable. Such
contributions shall be fully (100%) vested at all times, and shall be subject to
the withdrawal restrictions that are applicable to Deferrals. Such contributions
shall be considered "Qualified Non-Elective Contributions" under applicable
Treasury Regulations.

        4.7    Allocation of Excess Contributions to Highly Compensated
Employees.    

        Excess Contributions for Plan Years beginning on or after January 1,
1997 shall be determined by the Committee in accordance with this Section 4.7.
The Committee shall calculate a tentative reduction amount to the Deferrals of
the Highly Compensated Employee(s) with the highest Actual Deferral Percentage
equal to the amount which, if it were actually reduced, would enable the Plan to
meet the limits in Section 4.6(c) above, or to cause the Actual Deferral
Percentage of such Highly Compensated Employee(s) to equal the Actual Deferral
Percentage of the Highly Compensated Employee(s) with the

20

--------------------------------------------------------------------------------


next-highest Actual Deferral Percentage, and the process shall be repeated until
the limits in Section 4.6(c) above are satisfied. The aggregate amount of the
tentative reduction amounts in the preceding sentence shall constitute
"Refundable Contributions." The entire aggregate amount of the Refundable
Contributions shall be refunded to Highly Compensated Employees (as set forth in
Section 4.6(d)(ii)), or recharacterized as after-tax contributions (as set forth
in Section 4.6(d)(i)). The amount to be refunded to each Highly Compensated
Employee (or recharacterized) (which shall constitute his Excess Contributions)
shall be determined as follows: (i) the Deferrals of the Highly Compensated
Employee(s) with the highest dollar amount of Deferrals shall be refunded (or
recharacterized) to the extent that there are Refundable Contributions or to the
extent necessary to cause the dollar amount of Deferrals of such Highly
Compensated Employee(s) to equal the dollar amount of Deferrals of the Highly
Compensated Employee(s) with the next-highest Deferrals, and (ii) the process in
the foregoing clause shall be repeated until the total amount of Deferrals
refunded (or recharacterized) equals the total amount of Refundable
Contributions. The Committee will not be liable to any Participant (or his
Beneficiary, if applicable) for any losses caused by inaccurately estimating or
calculating the amount of any Participant's Excess Contributions and earnings
attributable to the Deferrals.

        4.8    Distribution of Excess Contributions    

        Excess Contributions allocated to Highly Compensated Employees for the
Plan Year pursuant to Section 4.7, together with any income or loss allocable to
such Excess Contributions, shall be distributed to such Highly Compensated
Employees not later than March is next following the close of such Plan Year (in
order to avoid a 10% excise tax under Section 4979 of the Code), if possible,
and in any event not later than December 31 next following the close of such
Plan Year. The distributed Excess Contributions shall be reduced by any Excess
Deferrals previously distributed pursuant to Section 4.5 to such Highly
Compensated Employee for the Plan Year of the Excess Contributions. Any
Deferrals distributed pursuant to this Section 4.8 shall not be included in the
Deferrals that attract a Matching Profit Sharing Contribution under Section 4.2
of the Plan.

        4.9    Qualified Matching Profit Sharing Contributions    

        The Company, in its sole discretion, may include all or a portion of the
Matching Profit Sharing Contribution for a Plan Year in Aggregate 401(k)
Contributions taken into account in applying the Average Deferral Percentage
limitation described in Section 4.6 for such Plan Year, provided that the
requirements of Treasury Regulation section 1.401(k)-1(b)(5) are satisfied.

        4.10    Corrective Qualified Non-Elective Contributions    

        In order to satisfy (or partially satisfy) the Average Deferral
Percentage limitation described in Section 4.6, the Average Contribution
Percentage limitation described in Section 4.13 or the multiple-use limitation
described in Section 4.20 (or more than one of such limitations) the Company, in
its sole discretion, may make a Qualified Non-Elective Contribution to the Plan.
Any such Qualified Non-Elective Contribution contributed anew to the Plan shall
be allocated, in a manner determined by the Company, to the Deferral Accounts of
such Non-highly Compensated Employees as the Company selects. Such Qualified
Non-Elective Contributions shall be paid to the Trustee no later than 12 months
after the end of the Plan Year that is taken into account in determining the
applicable percentage for Non-highly Compensated Employees under Section 4.6(c)
or Section 4.13(c), whichever is applicable, and shall be allocated to the
Accounts of Non-highly Compensated Employees as of the last day of such Plan
Year. Qualified Non-Elective Contributions contributed anew to the Plan shall be
100% vested and nonforfeitable. Qualified Non-Elective Contributions shall be
subject to the same distribution restrictions as Participant Deferrals. As an
alternative to making a new Qualified Non-Elective Contribution to the Plan, the
Company may redesignate a vested Profit-Sharing Contribution as a Qualified
Non-Elective Contribution under the Plan; provided that the redesignated
Profit-Sharing Contribution shall remain credited to the Account of the
Participant whose Profit-

21

--------------------------------------------------------------------------------


Sharing Contribution is being redesignated. The Company, in its sole discretion,
may include all or a portion of the Qualified Non-Elective Contributions for a
Plan Year in Aggregate 401(k) Contributions taken into account in applying the
Average Deferral Percentage limitation described in Section 4.6 for such Plan
Year, provided that the requirements of Treasury Regulation
section 1.401(k)1(b)(5) are satisfied.

        4.11    Special Rules    

        The following special rules shall apply for purposes of this Article 4:

        (a)  For purposes of applying the limitation described in Section 4.5,
Deferrals taken into account for the calendar year for any Participant shall not
include any Excess Contributions previously distributed to such Participant for
the Plan Year ending within such calendar year;

        (b)  For purposes of applying the limitation described in Section 4.6,
the Aggregate 401(k) Contributions taken into account for the Plan Year for any
Participant shall include the Excess Deferrals distributed to such Participant,
less the Excess Deferrals that are distributed to such Participant under the
second sentence of Section 4.5 if such Participant is a Nonhighly Compensated
Employee;

        (c)  For purposes of applying the limitation described in Section 4.6,
the Actual Deferral Percentage of any Highly Compensated Employee who is
eligible to make Deferrals and to make elective deferrals (within the meaning of
section 402(g)(3) of the Code) under any other plans, contracts or arrangements
of an Affiliated Company shall be determined as if all such Deferrals elective
deferrals were made under a single arrangement;

        (d)  The amount of Excess Contributions to be distributed to a
Participant pursuant to Section 4.8 shall be reduced by the amount of any Excess
Deferrals previously distributed to such Participant for the Plan Year;
provided, however, that plans, contracts and arrangements shall not be treated
as a single arrangement to the extent that Treasury Regulation
section 1.401(k)-1(b)(3)(ii)(B) prohibits aggregation;

        (e)  In the event that this Plan is aggregated with one or more other
plans in order to satisfy the requirements of Code section 401(a)(4), 401(k) or
410(b), then all such aggregated plans, including the Plan, shall be treated as
a single plan for all purposes under all such Code sections (except for purposes
of the average benefit percentage provision of Code section 410(b)(2)(A)(ii));
and

        (f)    Income (and loss) allocable to Excess Contributions for the Plan
Year and, if the Company elects to return this amount, income (and loss) for the
period between the end of the Plan Year and the date of distribution of such
Excess Contributions shall be determined pursuant to Treasury Regulation
section 1.401(k)-1(f)(4) or the successor thereto.

        4.12    Recordkeeping    

        The Company shall maintain records to demonstrate compliance with the
nondiscrimination requirements of section 401(k) of the Code, including the
extent to which Qualified Non-Elective Contributions and Qualified Matching
Profit Sharing Contributions are taken into account.

        4.13    Average Contribution Percentage Limitation    

        The Plan shall satisfy the average contribution percentage test, as
provided in section 401(m)(2) of the Code and section 1.401(m)-l of the
regulations issued thereunder. Subject to the special rules

22

--------------------------------------------------------------------------------


described in Section 4.18, the Aggregate 401(m) Contributions of Highly
Compensated Employees shall not exceed the limits described below:

        (a)  An Actual Contribution Percentage shall be determined for each
individual who, at any time during the Plan Year, is a Participant eligible to
make Deferrals (without regard to any suspension under Section 8.1(c)(2)), which
Actual Contribution Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the individual's Aggregate 401(m) Contributions
for the Plan Year to the individual's Section 414(s) Compensation for the Plan
Year;

        (b)  The Actual Contribution Percentages (including zero percentages) of
Highly Compensated Employees and Nonhighly Compensated Employees shall be
separately averaged to determine each group's Average Contribution Percentage;
and

        (c)  Effective for Plan Years beginning on and after January 1, 1997,
the Average Contribution Percentage for Highly Compensated Employees in any Plan
Year (the "High Average") when compared with the Average Contribution Percentage
for Nonhighly Compensated Employees in the preceding Plan Year (the "Low
Average") must meet one of the following requirements:

          (i)  The High Average is no greater than 1.25 times the Low Average;
or

        (ii)  The High Average is no greater than two times the Low Average, and
the High Average is no greater than the Low Average plus two percentage points.

        Notwithstanding the foregoing, this Section 4.13(c) will be applied for
Plan Year 1998 by determining the Average Contribution Percentage for Nonhighly
Compensated Employees for the same Plan Year. Notwithstanding Section 4.13(a),
no Actual Contribution Percentage shall be determined for an individual who did
not receive any Matching Profit Sharing Contribution for the Plan Year because
the Plan requires that the individual perform a certain amount of service or be
employed on the last day of the Plan Year and such individual failed to meet
such requirement. Such an individual shall be disregarded in performing the test
under this section.

        4.14    Allocation of Excess Aggregate Contributions to Highly
Compensated Employees    

        Excess Aggregate Contributions for Plan Years beginning on or after
January 1, 1997 shall be determined by the Committee in accordance with this
Section 4.14. The Committee shall calculate a tentative reduction amount to the
Matching Profit Sharing Contributions and/or Voluntary Contributions made with
respect to the Highly Compensated Employee(s) with the highest contribution
percentage equal to the amount which, if it were actually reduced, would enable
the Plan to meet the limits in Section 4.13(c) above, or to cause the Actual
Contribution Percentage of such Highly Compensated Employee(s) to equal the
Actual Contribution Percentage of the Highly Compensated Employee(s) with the
next-highest contribution percentage, and the process shall be repeated until
the limits in Section 4.13 (c) above are satisfied. The aggregate amount of the
tentative reduction amounts in the preceding sentence shall constitute
"Refundable Company Contributions". The entire aggregate amount of the
Refundable Company Contributions shall be refunded to Highly Compensated
Employees. The amount to be refunded to each Highly Compensated Employee (which
shall constitute his excess Matching Profit Sharing Contributions and/or
Voluntary Contributions) shall be determined as follows: (i) the Matching Profit
Sharing Contributions and/or Voluntary Contributions made with respect to the
Highly Compensated Employee(s) with the highest dollar amount of Matching Profit
Sharing Contributions and/or Voluntary Contributions shall be refunded to the
extent that there are Refundable Company Contributions or to the extent
necessary to cause the dollar amount of Matching Profit Sharing Contributions
and/or Voluntary Contributions of such Highly Compensated Employee(s) to equal
the dollar amount of Matching Profit Sharing Contributions and/or Voluntary
Contributions made with respect to the Highly Compensated Employee(s) with the
next-highest Matching Profit Sharing Contributions and/or Voluntary
Contributions, and (ii) the process in the foregoing clause shall

23

--------------------------------------------------------------------------------


be repeated until the total amount of Matching Profit Sharing Contributions
and/or Voluntary Contributions refunded equals the total amount of Refundable
Company Contributions. The earnings attributable to excess contributions will be
determined in accordance with Treasury Regulations. The Committee will not be
liable to any Participant (or to his Beneficiary, if applicable) for any losses
caused by inaccurately estimating or calculating the amount of any Participant's
excess contributions and earnings attributable to the contributions. The amount
of Excess Aggregate Contributions for a Plan Year shall be determined only after
first determining the amount of Excess Contributions that are treated as
after-tax employee contributions due to recharacterization.

        4.15    Distribution or Forfeiture of Excess Aggregate Contributions    

        Vested Excess Aggregate Contributions allocated to Highly Compensated
Employees for the Plan Year pursuant to Section 4.14, together with any income
or loss allocable to such Excess Aggregate Contributions, shall be distributed
to such Highly Compensated Employees not later than the March 15 next following
the close of such Plan Year, if possible, and in any event no later than the
December 31 next following the close of such Plan Year. Nonvested Excess
Aggregate Contributions shall be forfeited.

        4.16    Use of Deferrals    

        The Company, in its sole discretion, may include all or a portion of the
Deferrals for a Plan Year in Aggregate 401(m) Contributions taken into account
in applying the Average Contribution Percentage limitation described in
Section 4.13 for such Plan Year, provided that the requirements of Treasury
Regulation section 1.401(m)-l(b)(5) are satisfied.

        4.17    Corrective Qualified Non-Elective Contributions    

        The Company, in its sole discretion, may include all or a portion of the
Qualified Non-Elective contributions authorized under Section 4.10 for a Plan
Year in Aggregate 401(m) Contributions taken into account in applying the
Average Contribution Percentage limitation described in Section 4.13 for such
Plan Year, provided that the requirements of Treasury Regulation
section 1.401(m)-l(b)(5) are satisfied. Such Qualified Non-Elective
Contributions shall be paid to the Trustee no later than 12 months after the end
of the Plan Year which is taken into account in determining the applicable
percentage for Non-highly Compensated Employees under Section 4.13(c) and shall
be allocated to the Accounts of Non-highly Compensated Employees as of the last
day of such Plan Year.

        4.18    Special Rules    

        The following special rules shall apply for purposes of this Article 4:

        (a)  For purposes of applying the limitation described in Section 4.13,
the Actual Contribution Percentage of any Highly Compensated Employee who is
eligible to participate in the Plan and to make employee contributions or
receive an allocation of matching contributions (within the meaning of
section 401(m)(4)(A) of the Code) under any other plans, contracts or
arrangements of an Affiliated Company shall be determined as if Matching Profit
Sharing Contributions allocated to such Highly Compensated Employee's Accounts
and all such employee contributions and matching contributions were made under a
single arrangement; provided, however, that plans, contracts and arrangements
shall not be treated as a single arrangement "to the extent that Treasury
Regulation section 1.401(m)-1(b)(3)(ii) prohibits aggregation;

        (b)  In the event that this Plan is aggregated with one or more other
plans in order to satisfy the requirements of Code section 401(a) (4), 401(m) or
410(b), then all such aggregated plans, including the Plan, shall be treated as
a single plan for all purposes under all such Code sections (except for purposes
of the average benefit percentage provisions of Code section 410(b)(2)(A)(ii));
and

24

--------------------------------------------------------------------------------






        (c)  Income (and loss) allocable to Excess Aggregate Contributions for
the Plan Year and, if the Company elects to return this amount, income (and
loss) for the period between the end of the Plan Year and the date of
distribution of such Excess Aggregated Contributions shall be determined
pursuant to Proposed Treasury Regulation section 1.401(m)-1(e) (3) or the
successor thereto.

        4.19    Applicability of the Multiple-Use Limitation    

        The limitation described in Section 4.20 shall apply only if, for a Plan
Year, after the other limitations of this Article are applied as follows:

        (a)  The Average Deferral Percentage of Highly Compensated Employees
(1) exceeds 125 percent of the Average Deferral Percentage of Nonhighly
Compensated Employees, but (2) does not exceed the lesser of (A) 200 percent of
the Average Deferral Percentage of Nonhighly Compensated Employees or (B) the
Average Deferral Percentage of Nonhighly Compensated Employees plus two
percentage points; and

        (b)  The Average Contribution Percentage of Highly Compensated Employees
(1) exceeds 125 percent of the Average Contribution Percentage of Nonhighly
Compensated Employees, but (2) does not exceed the lesser of (A) 200 percent of
the Average Contribution Percentage of Nonhighly Compensated Employees or
(B) the Average Contribution Percentage of Nonhighly Compensated Employees plus
two percentage points.

        4.20    Multiple-Use Limitation    

        The sum of the Average Deferral Percentage and Average Compensation
Percentage of Highly Compensated Employees shall not exceed the greater of
(a) or (b) below.

        (a)  This limit equals the sum of:

          (i)  1.25 times the greater of the Average Deferral Percentage or
Average Contribution Percentage of Nonhighly Compensated Employees; and

        (ii)  The lesser of (A) 200 percent of the lesser of the Average
Deferral Percentage or Average Contribution Percentage of Nonhighly Compensated
Employees, or (B) the lesser of the Average Deferral Percentage or Average
Contribution Percentage of Nonhighly Compensated Employees plus two percentage
points.

        (b)  This limit equals the sum of:

          (i)  1.25 times the lesser of the Average Deferral Percentage or
Average Contribution Percentage of Nonhighly Compensated Employees; and

        (ii)  The lesser of (A) 200 percent of the greater of the Average
Deferral Percentage or Average Contribution Percentage of Nonhighly Compensated
Employees, or (B) the greater of the Average Deferral Percentage or Average
Contribution Percentage of Nonhighly Compensated Employees plus two percentage
points.

        The multiple use test described in Treasury Regulation
Section 1.401(m)-2 and this Section 4.20 of the Plan shall not apply for Plan
Years beginning after December 31, 2001.

        4.21    Correction of Multiple-Use Limitation    

        To the extent necessary, the limitation of section 4.20 shall be
satisfied by one or more of the following methods: (a) the allocation of
corrective "Qualified Non-Elective Contributions in the manner set forth in
Sections 4.10 and 4.17, or (b) the distribution or forfeiture of Aggregate
401(m) Contributions (and income or loss allocable thereto) to Highly
Compensated Employees in the manner set forth in Sections 4.14 and 4.15,
followed by the distribution of Aggregate 401(k) Contributions (and

25

--------------------------------------------------------------------------------


income or loss allocable thereto) to Highly Compensated Employees in the manner
set forth in Sections 4.7 and 4.8.


ARTICLE V

ACCOUNTING FOR PARTICIPANT'S INTERESTS


        5.1    Establishment of Accounts    

        The Committee shall establish for each Participant each of the
applicable Accounts set forth in Section 1.1. In addition, the committee may
establish one or more subaccounts of a Participant's Account, if the Committee
determines that such subaccounts are necessary or appropriate in administering
the Plan.

        5.2    Allocation of Contributions and Forfeitures    

        (a)  Allocation of Profit Sharing Contributions and Forfeitures of
Profit Sharing Contributions

          (i)  Method of Allocation

        Subject to the provisions of Sections 5.3, 9.2 and 9.3, each Profit
Sharing Contribution made by a Participating company with respect to a Plan
Year, and all forfeitures arising during that Plan Year from Company
Contribution Accounts, shall be allocated to Eligible Participants' Company
Contribution Accounts in the ratio that the Compensation for the Plan Year of
each Participant who is an Eligible Participant bears to the total Compensation
for the Plan Year of all Participants who are Eligible Participants.

        (ii)  Eligible Participants

        For purposes of paragraph (i), the following Participants are Eligible
Participants for a Plan Year:

        (1)  Each Participant (other than a Participant subject to Section 2.2)
who is employed by a Participating Company on the last day of the Plan Year and
who completed at least 1,000 Hours of Service during the Plan Year; and

        (2)  Each Participant employed by the Company or an Affiliated Company
on the last day of the Plan Year who became subject to Section 2.2 during the
Plan Year and completed at least 1,000 Hours of Service with a Participating
Company during the Plan Year before becoming subject to Section 2.2.

        (3)  A Participant shall be considered employed on the last day of a
Plan Year if the Participant completes at least one Hour of Service during the
Plan Year, on or after December 20 of the Plan Year, with the applicable
Participating Company or Affiliated Company.

        (b)  Allocation of Deferrals, Qualified Non-Elective Contributions,
Matching Profit Sharing Contributions and Forfeitures of Matching Profit Sharing
Contributions

        Each Participant's Deferrals, and the Participating Company's Matching
Profit Sharing Contributions made with respect to such Deferrals in accordance
with Section 4.2, shall be allocated to such Participant's respective Deferral
Account and Matching Profit Sharing Contribution Account. A Participant, s
Qualified Non-Elective Contributions allocated under Section 4.10 shall be
allocated to the Participant's Deferral Account. Forfeitures arising during a
Plan Year from Matching Profit Sharing Contribution Accounts shall be considered
Matching Profit Sharing Contributions allocated as described in Section 4.2.

26

--------------------------------------------------------------------------------




        (c)  Allocation of Voluntary Contributions

        Voluntary Contributions of a Participant referred to in Section 3.1
shall be allocated to the Participant's Voluntary Contribution Account.

        (d)  Allocation of Rollover Contributions

        Each rollover or transfer contribution made by a Participant pursuant to
Section 3.3 shall be Allocated to the Participant's Rollover Account.

        (e)  Allocation of Old Company Stock Contributions

        With respect to periods prior to the Merger, the Committee in its
complete discretion may devise nondiscriminatory procedures for allocation of
Old Company Stock contributed such that allocations to Accounts are in whole
shares of Old Company Stock.

        5.3    Code Section 415 Limitation    

        (a)  Notwithstanding any provision of the Plan to the contrary, but
subject to subsection (d), if the Annual Addition (as hereinafter defined) of a
Participant for any Limitation Year exceeds the lesser of the Defined
Contribution Dollar Limitation or 25% of the Section 415 Compensation of such
Participant for the Limitation Year (the "Maximum Annual Addition"), the excess
Annual Addition attributable to this Plan shall not be allocated to the
Participant's Accounts for the Plan Year, but shall be subject to the provisions
of subsection (c). Each Participant entitled to share in the allocations under
Section 5.2 for a Limitation Year shall be subject to this Section for such
Limitation Year. The limitations contained in this Section shall apply on an
aggregate basis to all Defined Contribution Plans and all Defined Benefit Plans
(whether or not any of such plans have terminated) established by the Company
and all Affiliated Companies.

        Effective for limitation years beginning after December 31, 2001 and
except to the extent permitted by any provision of the Plan that provides for
catch-up contributions under Section 414(v) of the Code, if applicable, the
Annual Addition that may be contributed or allocated to a Participant's Accounts
under the Plan for any limitation year shall not exceed the lesser of:

        (1)  $40,000, as adjusted for increases in the cost-of-living under
section 415(d) of the Code, or

        (b)  100 percent of the Participant's Section 415 Compensation for the
limitation year.

        The Section 415 Compensation referred to in paragraph (b) above shall
not apply to any contribution for medical benefits after separation from service
(within the meaning of section 401(h) or section 419A(f)(2) of the Code) which
is otherwise treated as an Annual Addition.

        (b)  Annual Addition

        The Annual Addition of each Participant for a Limitation Year shall
equal the sum of the following amounts with respect to all Qualified Plans and
Welfare Benefit Funds maintained by the Company or any Affiliated Company:

        (1)  The amount of Company and Affiliated Company contributions with
respect to the Limitation Year allocated to the Participant's account;

        (2)  The amount of any forfeitures for the Limitation Year allocated to
the Participant's account;

        (3)  The amount, if any, carried forward pursuant to subsection (c) or a
similar provision in another Qualified Plan and allocated to the Participant's
account;

27

--------------------------------------------------------------------------------




        (4)  The amount of a Participant's voluntary nondeductible contributions
for the Limitation Year;

        (5)  The amount allocated to an individual medical account (as defined
in Section 415(l) (2) of the Code) which is part of a Defined Benefit Plan; and

        (6)  The amount derived from contributions paid or accrued which are
attributable to post-retirement medical benefits allocated to the separate
account of a key employee (as defined in Section 419A(d)(3) of the Code) under a
Welfare Benefit Fund.

        A Participant's Annual Addition for a Limitation Year shall not include
any amounts allocated to his Rollover Account for the Limitation Year or any
amounts repaid to the Plan as principal or interest on a loan pursuant to
Section 11.3. A corrective allocation pursuant to Section 10.14 shall be
considered an Annual Addition for the Limitation Year to which it relates.

        (c)  Excess Allocations

          (i)  If the Participant is not covered under another Defined
Contribution Plan or a Welfare Benefit Fund maintained by the Company or any
Affiliated Company during the Limitation Year and the amount otherwise allocable
to the Participant's Accounts exceeds the Maximum Annual Addition prescribed in
subsection (a), the Participant's Voluntary Contributions for the Limitation
Year, together with the earnings attributable thereto, will be refunded to the
extent necessary to reduce the Participant's Annual Addition for the Limitation
Year to the Maximum Annual Addition. If the excess amounts cannot be eliminated
by the foregoing procedure, the Participating Company contributions under
Sections 4.2 and 4.3 and forfeitures which cause the Participant's Annual
Addition to exceed the maximum Annual Addition shall be successively allocated
in the manner described in Section 5.2 among the Accounts of Eligible
Participants whose Annual Additions do not exceed the maximum allowable amount.
If, after such allocations have been made, there remain Participating Company
contributions or forfeitures which cannot be allocated without causing the
Annual Addition of a Participant to exceed the Maximum Annual Addition, the
forfeitures which cause the Annual Addition to exceed the Maximum Annual
Addition and the Participating Company contributions which result from a
reasonable error in estimating the Participant's Section 415 Compensation or
from any other limited facts and circumstances which the Commissioner of
Internal Revenue finds justifiable under Section 1.415-6(b) (6) of the Treasury
Regulations, and which cause the Participant's Annual Addition to exceed the
Maximum Annual Addition shall be held in a suspense account in the Trust Fund to
be carried forward and allocated in subsequent Limitation Years as provided in
Section 5.2. Such suspense account shall not participate in the allocation of
the net income or net loss of the Trust Fund under Section 5.4.

        (ii)  This paragraph applies if, in addition to this Plan, the
Participant is covered under another Defined Contribution Plan or a Welfare
Benefit Fund maintained by the Company or any Affiliated Company during the
Limitation Year.

        (1)  The Annual Addition which may be credited to a Participant's
Company Contribution Account under this Plan for any such Limitation Year will
not exceed the Maximum Annual Addition reduced by the Annual Addition credited
to a Participant's accounts under the other Defined Contribution Plans and
Welfare Benefit Funds for the same Limitation Year. If the Annual Addition with
respect to the Participant under the other Defined Contribution Plans and
Welfare Benefit Funds maintained by the Company or any Affiliated Company is
less than the Maximum Annual Addition and the Participating Company contribution
that would otherwise be contributed or allocated to the Participant's Company
Contribution Account under this Plan would cause the Annual

28

--------------------------------------------------------------------------------

Addition for the Limitation Year to exceed the Maximum Annual Addition, the
amount contributed or allocated will be reduced so that the Annual Addition
under all such Defined Contribution Plans and Welfare Benefit Funds for the
Limitation Year will equal the Maximum Annual Addition. If the aggregate Annual
Addition with respect to the Participant under such other Defined Contribution
Plans and Welfare Benefit Funds is equal to or greater than the Maximum Annual
Addition, no amount will be contributed or allocated to the Participant's
Company Contribution Account under this Plan for the Limitation Year. An excess
Annual Addition will be reduced in the manner described in subparagraph (B).

        (2)  As soon as is administratively feasible after the end of the
Limitation Year, the Maximum Annual Addition for the Limitation Year will be
determined on the basis of the Participant's actual Section 415 Compensation for
the Limitation Year. if a Participant's Annual Addition under this Plan and such
other Defined Contribution Plans and Welfare Benefit Funds would result in the
Annual Addition exceeding the Maximum Annual Addition for the Limitation Year,
the excess amount will be deemed to consist of the Annual Addition last
allocated. In making this determination, the Annual Addition attributable to a
Welfare Benefit Fund shall be deemed to have been allocated first regardless of
the actual date of allocation. If an excess amount was allocated to a
Participant on an allocation date of this Plan that coincides with an allocation
date of another plan, the excess amount attributed to this Plan will be the
product of:

        (iii)  The total excess amount allocated as of such date, multiplied by
the ratio of the Annual Addition allocated to the Participant for the Limitation
Year as of such date under this Plan to the total Annual Addition allocated to
the Participant for the Limitation Year as of such date under this and all the
other Defined Contribution Plans. Any excess amount attributed to this Plan will
be disposed of in the manner described in paragraph (1).

        (d)  Aggregate Benefit Limitation

        This Section 5.3(d) applies only to Plan Years beginning before
January 1, 2000. If the Company or an Affiliated Company maintains, or at any
time maintained, one or more Defined Benefit Plans covering any Participant in
this Plan, the sum of the Defined Benefit Fraction (defined in paragraph (1))
and the Defined Contribution Fraction (defined in paragraph (2)) for any
Limitation Year shall equal no more than one (1.0). The rate of accrual under
the Defined Benefit Plans will be reduced first, if necessary to meet this
limitation.

          (i)  "Defined Benefit Fraction" shall mean a fraction, the numerator
of which is the Projected. Annual Benefit (as defined in paragraph M) of the
Participant under all Defined Benefit Plans maintained by the Company or any
Affiliated Company determined as of the "close of the Limitation Year pursuant
to Treasury Regulations under Section 415 of the Code, and the denominator of
which is the lesser of: (A) 140% of the Participant's average Section 415
Compensation for the three consecutive Years of Service that produce the highest
average Section 415 compensation, or (B) 125% of the Defined Benefit Dollar
Limitation, determined as of the close of the Limitation Year.

        (ii)  "Defined Contribution Fraction" shall mean a fraction, the
numerator of which is the sum of the Annual Additions allocated to the
Participant's accounts for the applicable Limitation Year and each prior
Limitation Year, and the denominator of which is the sum of the lesser of the
following products for each Limitation Year in which' the Participant was an
Employee (regardless of whether a Defined Contribution Plan was in existence for
such Limitation Year): (A) the Defined Contribution Dollar Limitation effective
for the Limitation Year, multiplied by 125%, or (B) 35% of the "Participant's
Section 415 Compensation for such Limitation Year.

29

--------------------------------------------------------------------------------




        (iii)  For purposes of this subsection, the term "Projected Annual
Benefit" means the annual benefit (as defined in Section 415(b) (2) of the Code)
to which a Participant would be entitled under the terms of a Defined Benefit
Plan maintained by the Company or an Affiliated Company, assuming:

        (1)  The Participant will continue employment until his normal
retirement age under the Defined Benefit Plan (or current age, if later); and

        (A)  The Participant's Compensation for the current Limitation Year and
all other relevant factors used to determine benefits under the Defined Benefit
Plan will remain constant for all future Limitation Years.

        (2)  For purposes of this subsection, a Participant's voluntary
nondeductible contributions to a Defined Benefit Plan shall be treated as being
part of a separate Defined Contribution Plan.

        (e)  Aggregation of Plans

        For purposes of this Section, all Defined Benefit Plans ever maintained
by the Company or an Affiliated Company shall be treated as one Defined Benefit
Plan, and all Defined Contribution Plans ever maintained by the Company or an
Affiliated Company shall be treated as one Defined Contribution Plan.

        5.4    Accounting for Trust Fund Income or Losses    

        The Committee, through its accounting records, shall clearly segregate
each Account hereunder and each subaccount thereof established pursuant to
Section 5.1, and shall maintain a separate and distinct record of all income and
losses of the Trust Fund attributable to each such Account or subaccount. For
purposes of this Section, income or loss of the Trust Fund shall include any
unrealized increase or decrease in the fair market value of the assets of the
Trust Fund as such values are determined by the Trustee pursuant to Section 5.5.

        Except as provided in Section 5.7, the share of net income or net loss
of the Trust Fund to be credited to, or deducted from, each Account of each
Participant shall be the allocable portion of the net income or net loss of the
Trust Fund attributable to each such Account determined by the Committee as of
each Valuation Date in a uniform and nondiscriminatory manner based upon the
ratio that the balance of each such Account as of the previous Valuation Date
bears to all such Account balances after adjustment for withdrawals,
distributions and other additions or subtractions that may be appropriate.

        The share of net income or net loss to be credited to, or deducted from,
any subaccount established for a Participant shall be-an allocable portion of
the net income or net loss credited to or deducted from the Account under which
such subaccount is established.

        5.5    Valuation of Trust Fund    

        Except as provided in Section 5.7, the fair market value of the total
net assets comprising the Trust Fund shall be determined by the Trustee as of
each Valuation Date. The Participating Companies, the Committee and the Trustee
do not guarantee the Participants or their Beneficiaries against loss or
depreciation or fluctuation of the value of the assets comprising the Trust
Fund.

        5.6    Annual Statement of Accounts    

        The Committee shall furnish each Participant or his Beneficiary, at
least annually, a statement (referred to as the "Annual Statement") showing:
(a) the value of his Accounts at the end of the Plan Year, (b) the allocations
to and distributions from his Accounts during the Plan Year, and (c) his vested
and nonforfeitable interest in his Accounts at the end of the Plan Year,
provided, however, that no

30

--------------------------------------------------------------------------------


Annual Statement shall be provided to a Participant or his Beneficiary after
such Participant's entire vested and nonforfeitable interest in his Accounts has
been distributed to the Participant or his Beneficiary. In addition, the Annual
Statement shall include other information required to be furnished to each
Participant or his Beneficiary under applicable disclosure or reporting laws.

        5.7    Directed Accounts and Investment Options    

        Until otherwise provided by written resolution of the Committee, each
Participant shall be permitted to direct the investment of all of his respective
Accounts or subaccounts thereof as among investment vehicles created within the
Trust Fund by the Committee. Such Accounts or subaccounts shall constitute
Directed Accounts, and shall be subject to Participant investment direction
under such procedures established by the Committee which are nondiscriminatory
and acceptable to the Trustee. Such Accounts and subaccounts will be credited
with only the income or losses directly attributable to their respective assets,
including income and losses from the investment vehicles established by the
Committee, and selected by the Participant for investment of Directed Accounts,
in which case income or losses of such subfunds shall be allocated ratably to
Directed Accounts invested therein, except as otherwise provided herein. Neither
the Company, the Committee, nor the Trustee warrant, guarantee, or represent
that the value of a Participant's Accounts at any time will equal or exceed the
amount previously allocated or contributed thereto.

        5.8    Investment Funds    

        The assets of this Plan shall be invested in such categories of assets
as shall be determined by the Committee and announced and made available on an
equal basis to all Participants. Investment vehicles shall be designated only by
the Committee. When the Trustee receives funds to be invested, such funds may be
held as uninvested cash pending investment in one or more of the investment
vehicles designated by the Committee.

        5.9    Old Company Stock Fund    

        (a)  Until the date of the Merger, one of the investment funds
established thereunder shall be the Old Company Stock Fund, which shall be
invested in Old Company Stock. In connection with the Merger, the Old Company
Stock Fund will be liquidated and eliminated as an investment alternative.
Participants will be permitted to direct the investment of the cash proceeds
received from such liquidation among the other investment vehicles created
within the Trust Fund. The following provisions of this Section 5.9 and
Section 5.11 will not be effective after the date of the Merger. Investment in,
and withdrawals from, the Old Company Stock Fund shall be limited in accordance
with this Section 5.9 and nondiscriminatory procedures adopted by the Committee,
in the Committee's complete discretion, under Section 10.8(e). Subject to the
Committee's authority to eliminate, limit or modify the Old Company Stock Fund,
for purposes of ERISA Section 407(d)(3)(B), up to 100% of the assets of the
Trust Fund may be invested in Old Company Stock through the Old Company Stock
Fund.

        (b)  Subject to complying with Section 5.9(g) below, each Participant
may voluntarily elect to have all or a portion of his Account used to purchase
units of the Old Company Stock Fund (each such unit representing a share of Old
Company Stock on a one-for-one basis), but not to exceed such limit as may be
set yearly by the Committee, or to direct the sale of units of the Old Company
Stock Fund and invest the proceeds of such sale in any one or more of the other
investment funds.

        (c)  A Participant entitled to a distribution in accordance with
Article 8 shall elect within such time as designated by the Committee to either:
(1) have the Trustee convert all units of the Old Company Stock Fund held for
his account into, and receive, such Old Company Stock in-kind, or (2) have the
Trustee sell units of the Old Company Stock Fund allocated to his Account and
receive such distribution in cash.

31

--------------------------------------------------------------------------------




        (d)  In order to implement Participants' directions under Section 5.9(b)
and pursuant to such administrative procedures as the Committee may establish,
all purchases and sales of Old Company Stock shall be at the market price of the
Old Company Stock at the time of such purchase or sale.

        (e)  All earnings received or earned on the Old Company Stock Fund prior
to an election period designated by the Committee shall be invested in an
investment vehicle designated by the Committee until the next election period
whereupon a Participant may direct the investment of such earnings.

        (f)    Except for the in-kind distribution right provided in
Section 5.9(c) above, no Participant shall have any ownership in any shares of
Old Company Stock held by the Trust Fund.

        (g)  Notwithstanding any other provision herein, from November 25, 1996
through May 25, 1997, no sales or purchases of Old Company Stock shall be made
by the Plan, no participant may elect to have any portion of his Account used to
purchase units of the Old Company Stock Fund. During this period, however, the
Trustee may make distributions of Old Company Stock in-kind in accordance with
the provisions hereof governing distributions.

        5.10    Investment Direction for all Funds    

        Each Participant shall instruct the Trustee at the time and on the form
prescribed by the Committee as to the investment of all future contributions
allocated to his Accounts which are available to be invested in investment
vehicles. The initial investments made at the direction of the Participant shall
continue until changed by the Participant in a subsequent election period.

        5.11    Voting Rights    

        The voting rights to stock held in the Old Company Stock Fund shall be
exercised by the Trustee in accordance with the direction of the Participants
holding units in the Old Company Stock Fund with respect to the Old Company
Stock underlying such units on the basis of one vote for each whole unit so
held. With respect to the election of directors and the appointment of the
Company's independent accountants, the Committee, subject to its duties under
ERISA, shall direct the Trustee to vote the shares of Old Company Stock for
which the Trustee does not receive a Participant's direction in the same
proportion as the shares of Old Company Stock for which the Trustee did receive
Participants' directions. With respect to other matters for which stockholder
approval is solicited, the Executive Committee of the Board shall, in its sole
discretion, direct the Trustee with respect to the voting of shares of Old
Company Stock for which the Trustee does not receive a Participant's direction.
This solicitation of the direction of the Participants shall be at the time and
in such manner as shall be in accordance with procedures set by the Company from
time to time providing adequate time to the extent possible to receive a reply
from all such Participants holding an interest in such Funds.

        5.12    ERISA 404(c) Requirements    

        The Plan is intended to comply with ERISA Section 404(c). Accordingly,
the Plan is intended to satisfy, among other requirements, subsections (a),
(b) and (c) below. Notwithstanding the foregoing, ERISA Section 404(c)(1)(B)
will not apply to a Participant's election to acquire or dispose of interests in
the New Company Stock Fund before New Company Stock is publicly traded on a
national exchange or other generally recognized market and is traded with
sufficient frequency and in sufficient volume to assure that Participant
directions to buy or sell interests in the New Company Stock Fund may be acted
upon promptly and efficiently.

        (a)  Choice of Broad Range of Investment Alternatives

        The Participant or Beneficiary must be able to choose from at least
three investment alternatives. The alternatives must constitute a broad range of
alternatives ("core alternatives")

32

--------------------------------------------------------------------------------




which: (1) are diversified, (2) demonstrate materially different risk and return
characteristics, (3) in the aggregate, enable a Participant to achieve a
portfolio with risk and return characteristics at any point within the range
normally appropriate by choosing among the core alternatives, and (4) tend to
minimize, through diversification and in combination with the other
alternatives, the overall risk to the Participant's portfolio.

        (b)  Frequency of Investment Instructions

        The Participant or Beneficiary must be able to give investment
instructions to a person designated by the Company as an agent for this purpose.
The person is obligated to comply with the instructions of the Participant or
Beneficiary, except as permitted by law. The Participant or Beneficiary must be
able to give investment instructions for each investment alternative as
frequently as is appropriate given the volatility of the investment, but no less
frequently than once within every three-month period.

        (c)  Provision of Sufficient Information to Participant or Beneficiary

        The Participant or Beneficiary shall be provided information sufficient
to make informed decisions regarding the investment alternatives under the Plan.
Such information shall: (1) explain that the Plan is intended to be in
compliance with ERISA section 404(c) and that Plan fiduciaries may be relieved
of liability for losses that arise from the Participant's investment choices;
(2) describe all investment alternatives, including a general description of the
investment objectives of each alternative and the level of diversification in
each alternative; (3) explain that Participants may review any prospectuses or
similar materials made available to the Plan for each alternative; (4) identify
any designated investment manager; (5) explain the circumstances under which a
Participant may give investment instructions along with any limitations on those
instructions; (6) describe any transaction fees, charges or expenses to a
Participant's Accounts in connection with the purchase or sale of any investment
alternative; (7) provide the name, address and telephone number of the Plan
fiduciary responsible for providing information on request with a description of
such information available upon request; (8) explain the established procedures
designed to provide for the confidentiality of information concerning the
purchase, holding or sale of Company common stock (if any); (9) provide a copy
of the most recent prospectus in the case of an initial purchase in an
alternative subject to the Securities Act of 1933; and (10) provide any
materials provided to the Plan which relate to the exercise of voting, tender or
similar rights passed through to Participants. Information which must be
provided on request in accordance with Department of Labor
Regulation 2550.404c-1(b)(2) includes certain information relating to financial
reports of investment alternatives, operating expenses of the alternative
portfolio assets of the alternatives, overall investment performance of the
alternatives, and information relating to the shares of an investment in the
requesting Participants' Accounts. Additional information may be available upon
request.

        5.13    Allocation of 2000 Restoration Payments    

        The Company's contributions, and earnings thereof, during Plan Year 2000
(the "2000 Restoration Amount') to reimburse Participant loan fees to certain
Participants shall be allocated to Participants' Deferral Accounts, as deemed
earnings for Plan Year 2000 as of December 31, 2000, which allocation shall not
be deemed part of the Annual Addition for Plan Year 2000, in the manner set
forth in this Section 5.13. The Committee shall determine in good faith the
number of Participant loans originated under the Plan from January 1, 1993
through July 31, 1998, and the Participant to whom each loan was made. The 2000
Restoration Amount shall be divided by the number of such loans, and the result
shall be allocated to the Deferral Account of each Participant associated with
each such loan.

33

--------------------------------------------------------------------------------



ARTICLE VI

VESTING


        6.1    Company Contribution Accounts    

        (a)  Years of Service

        Subject to subsection (b), the interest of each Participant in his
Company Contribution Account and Matching Profit Sharing Contribution Account
shall become 100% vested and nonforfeitable upon the Participant's completion of
five years of Service, provided that a Participant who commenced employment with
the Coldwell Banker Commercial Group, Inc. prior to 1989 and who has four years
of Service shall be 100% vested in such Accounts.

        (b)  Certain Events

        A Participant's interest in his Company Contribution Account and
Matching Profit Sharing Contribution Account shall become 100% vested and
nonforfeitable without regard to his Years of Service (1) if he is an Employee
on or after his Normal Retirement Age, (2) on the death of the Participant while
an Employee or (3) by reason of the Participant's Disability. All amounts
credited to Company Contribution Accounts and Matching Profit Sharing
Contribution Accounts as of the date of the Merger will become 100% vested and
nonforfeitable without regard to Years of Service as of the date of the Merger.

        (c)  References to the Company Contribution Account in Sections 6.2 and
6.6 shall include the Matching Profit Sharing Contribution Account.

        (d)  Effective January 1, 2002, the Company Contribution Account and
Matching Profit Sharing Contribution Account of a Participant who completes at
least one Hour of Service with a Participating Company on or after January 1,
2002, shall be 100% vested at all times.

        6.2    Aggregation of Years of Service for Vesting    

        (a)  Vested Participants

        If a Participant who has a nonforfeitable right to all or a portion of
his Company Contribution Account has a Severance and again becomes an Employee,
the Participant's Years of service prior to hint Severance shall be included in
determining his vested and nonforfeitable interest in his Company Contribution
Account after he again becomes an Employee.

        (b)  Nonvested Employees and Participants

          (i)  If an Employee or a Participant who does not have any
nonforfeitable right to his Company Contribution Account balance has a Severance
and again becomes an Employee before incurring the number of consecutive one
Year Breaks in Service specified in paragraph (ii), his Years of Service prior
to his Severance shall be included in determining his vested and nonforfeitable
interest after he again becomes an Employee.

        (ii)  If an Employee or a Participant who does not have any
nonforfeitable right to his Company Contribution Account balance has a Severance
and again becomes an Employee after incurring a number of consecutive One Year
Breaks in Service equal to the greater of five or the number of his Years of
Service at his severance, his Years of Service completed prior to his One Year
Breaks in Service shall be disregarded for purposes of determining his vested
and nonforfeitable interest in his Company Contribution Account. The aggregate
number of Years of Service before such One Year Breaks in Service shall not
include any Years of Service disregarded under this Section by reason of a prior
period of One Year Breaks in Service.

34

--------------------------------------------------------------------------------




        6.3    Other Accounts    

        The interest of each Participant in his Accounts, other than the
Accounts referenced in Section 6.1, if one or more such Accounts have been
established for the Participant pursuant to Section 5.1, shall at all times be
100% vested and nonforfeitable.

        6.4    Forfeiture of Nonvested Amounts    

        (a)  Forfeiture

          (i)  Subject to paragraph (ii) below, any nonvested amounts in the
Company Contribution Account of a Participant who receives a distribution
pursuant to Section 8.1(a) shall be forfeited on the earlier of (1) the date of
the Participant's final distribution, or (2) the date the Participant incurs
five consecutive One Year Breaks in Service.

        (ii)  If the Participant has consented to a distribution of less than
the entire vested balance in his Company Contribution Account, the part of the
nonvested portion of such Account that will be treated as a forfeiture is the
total nonvested portion multiplied by a fraction, the numerator of which is the
amount of the distribution from such Account and the denominator of which is the
total vested portion of such Account.

        (iii)  For purposes of this subsection, if the nonforfeitable interest
in the Participant's Company Contribution Account is zero, the Participant shall
be deemed to have received a distribution of his entire vested Account balance
as of the date the Participant terminates employment.

        (b)  Buy-Back Option

        The following rules apply with respect to a Participant who receives a
distribution on account of Severance:

          (i)  If an Employee receives or is deemed to receive a distribution
and resumes participation under Section 2.3, the Employee's Company Contribution
Account will be restored to the balance on the date of the distribution if the
Employee repays to the Plan the full amount of the distribution from such
Account within five years of his reemployment with the Participating Company and
before the Employee incurs after such distribution five consecutive One Year
Breaks in Service.

        (ii)  Restoration of the Employee's Company Contribution Account balance
under paragraph (i) shall be made first out of forfeitures otherwise available
for allocation and then Participating Company contributions. Assets representing
the restoration must be provided to the Plan by the end of the Plan Year
following the Plan Year in which repayment occurs.

        (iii)  The repayment by the employee and restoration of his Company
Contribution Account balance shall not be treated as part of the annual Addition
under Section 5.3(b).

        (iv)  If a Participant is deemed to receive a distribution pursuant to
subsection 6.4(a)(iii), and the Participant resumes employment covered under
this Plan before the date the Participant incurs 5 consecutive One Year Breaks
in Service, upon the reemployment of such Participant, the Participant's Company
Contribution Account will be restored to the amount on the date of such deemed
distributions.

35

--------------------------------------------------------------------------------




        (c)  Distribution When Partially Vested

        If a distribution is made at the time when a Participant has a
nonforfeitable right to less than 100 percent of his Company Contribution
Account and the Participant may increase (after reemployment or otherwise) the
nonforfeitable percentage in his Account:

          (i)  Separate subaccount will be established for the Participant's
remaining interest in his Company Contribution Account as of the time of the
distribution, and

        (ii)  At any relevant time the Participant's nonforfeitable portion of
the separate subaccount will be equal to an amount ("X") determined by the
formula:

X = P (AB + R × D) (R × D)

        For purposes of applying the formula, P is the nonforfeitable percentage
at the relevant time, AB is the subaccount balance at the relevant time, D is
the amount of the distribution, and R is the ratio of the subaccount balance at
the relevant time to the account balance after distribution.

        (iii)  Deferred Distribution

        If (i) a Participant is reemployed by the Company or an Affiliated
Company after incurring five consecutive One Year Breaks in Service, (ii) such
Participant did not have a 100% vested and nonforfeitable interest in his
Company Contribution Account at his Severance and (iii) the Participant's vested
and nonforfeitable interest in his Company Contribution Account was not entirely
distributed to him prior to his reemployment, then the Committee shall establish
a subaccount of the Participant's Company Contribution Account, which shall
represent the Participant's vested and nonforfeitable interest in his Company
contribution Account prior to his reemployment. The Participant shall have
thereafter a 100% vested and nonforfeitable interest in the subaccount, and the
vesting schedule shall apply only to amounts which are allocated to the
Participant's Company Contribution Account after his reemployment.

        6.5    Unclaimed Benefits    

        If the Committee, acting upon information available to it, cannot locate
a person entitled to receive a benefit under the Plan within a reasonable period
of time (as determined by the Committee in its sole discretion) after the
benefit becomes payable and such person has not contacted the Committee or the
Trustee concerning the distribution by the end of such period, the amount of the
benefit shall be treated as a forfeiture and shall be applied in the manner
described in Section 6.6. If, prior to the date final distributions are made
from the Trust Fund following termination of the Plan, a person who was entitled
to a benefit which has been forfeited pursuant to this Section makes a claim to
the Committee or the Trustee for such benefit, such person shall be entitled to
receive the amount of such benefit as soon as administratively feasible after
such claim is received. The amount of the previously forfeited benefit shall be
reinstated.

        6.6    Application of Forfeited Amounts    

        Subject to Section 6.4(b) (iii), the amount of a Participant's Company
Contribution Account which is forfeited pursuant to Section 6.4 or 6.5 shall be
allocated in accordance with Section 5.2 among the Company Contribution Accounts
of Eligible Participants for the Plan Year in which the forfeiture occurs. The
amount forfeited from Matching Profit Sharing Contribution Accounts shall be
allocated as provided in Section 5.2(b).

36

--------------------------------------------------------------------------------



ARTICLE VII

DESIGNATION OF BENEFICIARY


        7.1    Designation of Beneficiary    

        (a)  Designation by Participant

        Subject to subsection (b), each Participant shall have the right to
designate a Beneficiary or Beneficiaries to receive his distributable interest
(if any) in the Trust Fund upon his death. The designation shall be made on
forms prescribed by the Committee and shall be effective upon delivery to the
Committee. A Participant shall have the right to change or revoke from time to
time any such designation by filing a new designation or notice of revocation
with the Committee, but such revised designation or revocation shall be
effective only upon receipt by the Committee.

        (b)  Consent of Spouse

        A Participant who is married may not designate a Beneficiary other than,
or in addition to, his spouse unless his spouse consents to such designation by
means of a writing that is signed by the spouse, contains an acknowledgment by
the spouse of the effect of such consent, and is witnessed by. a member of the
Committee (other than the Participant) or by a notary public. Such designation
shall only be effective with respect to the consenting spouse, whose consent
shall be irrevocable.

        7.2    Failure to Designate Beneficiary    

        Effective January 1, 1996, in the event a Participant has not designated
a Beneficiary, or in the event no Beneficiary survives a Participant, the
distribution of the Participant's interest in the Trust Fund (if any) upon his
death shall be made: (a) to the Participant's spouse, if living, (b) if his
spouse is not then living, to his then living issue by right of representation,
(c) if neither his spouse nor his issue are then living, to his then living
parents, and (d) if none of the above are then living, to his estate. In the
event a Participant's death occurs prior to January 1, 1996, the order of any
such distribution shall be subject to the provisions of the prior plan document.


ARTICLE VIII

DISTRIBUTIONS FROM THE TRUST FUND


        8.1    Events Permitting Distributions    

        (a)  Severance, Disability, Death or Attainment of Age 70 1/2.

        Subject to the provisions of subsections (b), (c) and (d), and
Section 8.2 (b) and (c), a Participant's vested Account balances become
distributable only after his Severance, Disability, death or attainment of age
70-1/2. The timing and form of the distribution shall be in accordance with this
Article.

        (b)  Withdrawals After Age 59-1/2.

        A Participant who has attained age 59-1/2 may at any time request to
withdraw a portion or all of his vested Accounts, provided that his employment
with the Company has not terminated. Disbursement of withdrawals shall be made
in a single cash lump sum payment and, if the Participant's Accounts include
investments in the Old Company Stock Fund, shares of Old Company Stock in-kind,
as soon as administratively practicable after receiving the prescribed
withdrawal request form. Except as provided in subsection (c), a Participant
shall be limited to four withdrawals under this subsection (b) per Plan Year.
Subject to reasonable administrative limitations established by the Committee, a
Participant may designate the proportion of a distribution to be made in-kind
(in the form of Old Company Stock), provided that such in-kind

37

--------------------------------------------------------------------------------

distribution shall not exceed the number of vested Old Company Stock Fund units
allocated to his Accounts as of the date his withdrawal request is received by
the Claims Coordinator. Notwithstanding the foregoing, no withdrawal can be made
of any portion of a Participant's Accounts pursuant to this Section 8.1(b) that
are invested in the New Company Stock Fund.

        (c)  Hardship Withdrawal

          (i)  Reason for Hardship Withdrawal

        Upon written request from a Participant, the Committee may authorize a
distribution to a Participant from his Deferrals (but not earnings on such
Deferrals) prior to his Severance if the Participant can demonstrate that he is
suffering from a hardship. The Company shall act upon requests for withdrawals
in a uniform and nondiscriminatory manner, consistent with the requirements of
Sections 401(a), 401(k) and related provisions of the Code. A hardship
withdrawal may be made only if it is required on account of one or more of the
following:

        (1)  The construction or purchase (excluding mortgage payments) of a
principal residence of the Participant;

        (2)  The payment of tuition, related educational fees, and room and
board expenses for the next 12 months of post-secondary education for the
Participant or for the Participant's spouse, children or dependents;

        (3)  The payment of medical expenses described in section 213 (d) of the
Code incurred or to be incurred by the Participant or the Participant's spouse
or dependents;

        (4)  The prevention of the eviction of the Participant from his or her
principal residence or foreclosure on a mortgage on the Participant's principal
residence. For purposes of this Section 8.1(c), the term "dependent" shall be
defined as set forth in Section 152 of the Code.

        (ii)  Amount of Hardship Withdrawal

        The minimum amount of a hardship withdrawal shall not be less than $500.
The maximum amount of a hardship withdrawal shall not exceed the Participant's
immediate and heavy financial need (including amounts necessary to pay income
taxes and penalties reasonably anticipated to result from the distribution),
determined after the Participant has obtained all distributions, other than
hardship distributions, and all nontaxable loans currently available under all
plans of Affiliated Companies.

        A Participant who receives a distribution of Deferrals after
December 31, 2001, on account of hardship shall be prohibited from making
Deferrals under this and all other plans of the Affiliated Group (other than a
health or welfare benefit plan) for six months after receipt of the
distribution. A Participant who receives a distribution of Deferrals in calendar
year 2001 on account of hardship shall be prohibited from making Deferrals under
this and all other plans (other than a health or welfare benefit plan) of the
Affiliated Group for six months after receipt of the distribution or until
January 1, 2002, if later.

        Additional methods under which the amount of a hardship withdrawal will
be deemed necessary to meet the Participant's immediate and heavy financial need
shall be made available to the extent provided in a ruling, notice or other
document of general applicability issued under the authority of the Commissioner
of Internal Revenue. Notwithstanding the foregoing, no withdrawal can be made of
any portion of a Participant's Accounts pursuant to this Section 8.1(c) that are
invested in the New Company Stock Fund.

38

--------------------------------------------------------------------------------




        (d)  Sale of Subsidiary or Assets

        Distributions shall be made to the Participants described in Subsections
(1) or (2) below pursuant to the provisions of this Article as if such
Participants terminated employment on the closing date of the sale therein
described; provided further that the distribution must be a lump sum
distribution within the meaning of Section 402(d) (4) of the Code without regard
to clauses (i), (ii), (iii) and (iv) of subparagraph (A), subparagraph (B), or
subparagraph (F); provided further that Company continues to maintain this Plan
in accordance with Code Section 401(k)(10)(C).

          (i)  Upon the sale to an entity that is not a member of the Affiliated
Group of substantially all the assets used by a Participating Company in the
trade or business of such Participating Company, a Participant who continues
employment with the entity acquiring such assets shall be entitled to have his
or her vested Account balances paid to him or her.

        (ii)  Upon the sale by a Participating Company of such Participating
Company's interest in a subsidiary to an entity that is not a member of the
Affiliated Group, a Participant who continues employment with the subsidiary
shall be entitled to have his or her vested Account balances paid to him or her.

        This Section 8.1(d) will not apply in Plan Years beginning on or after
January 1, 2002.

        (e)  Withdrawals from Prior Plan Rollover Account.

        A Participant with a balance in the "Prior Plan Rollover Account'
maintained for Participants with amounts transferred from the Koll Plan may at
any time request to withdraw all or a portion of such account. Except as
provided in subsection (c), a Participant shall be limited to four withdrawals
under this subsection (e) per Plan Year. Notwithstanding the foregoing, no
withdrawal can be made of any portion of a Participant's Prior Plan Rollover
Account pursuant to this Section 8.1(e) that is invested in the New Company
Stock Fund. No withdrawal pursuant to this Section 8.1(e) shall be permissible
unless the Participant's spouse, if any, consents in writing to such withdrawal
in accordance with such procedures as are established by the Committee.
Effective January 1, 2002, the spousal written consent requirement shall apply
only to the extent that the Prior Plan Rollover Account includes assets directly
transferred from a defined benefit pension plan or a defined contribution plan
subject to the funding standards of Section 412 of the Code. The accounts
transferred from the Koll Plan shall continue to be subject to the provisions of
Section 2.2(j)(4) and (5) of the Plan in effect prior to July 20, 2001 until
December 31, 2001.

        8.2    Rules Governing Distributions    

        (a)  Form of Distributions

        Distribution of a Participant's Accounts shall, subject to the
Participant's election in accordance with Section 5.9(c) or Section 16.8, be
made to the Participant (or, in the event of his death, to his Beneficiary) in a
single lump sum cash payment. Notwithstanding the foregoing, if a Participant
with an interest in the New Company Stock Fund elects, in accordance with
Section 16.8, that the Trustee sell the Participant's interest in the New
Company Stock Fund and receive the proceeds in cash, then the Participant can
also elect that his interest in the Plan, other than the portion invested in the
New Company Stock Fund, be distributed prior to such sale at such time that is
otherwise permissible under the terms of the Plan. Except as set forth in the
prior sentence with respect to distributions of proceeds from the sale of New
Company Stock, any distribution form previously available under the Plan, other
than a single sum distribution, will not be available to a Participant or
Beneficiary (including a surviving spouse) who has not commenced to receive a
distribution under the Plan prior to January 1, 2002. The prior sentence applies
to the accounts of all Participants who are participants in the Plan unless with
respect to a Participant the Plan was a direct or indirect transferee of a
defined benefit plan or a defined contribution plan subject to the funding
standards of Section 412 of the Code.

39

--------------------------------------------------------------------------------



        (b)  Restrictions on Certain Payments and Repayments Thereof

        If the amount of a Participant's vested Account balance derived from
employer contributions and nondeductible employee contributions exceeds $5,000
($3,500 for distributions prior to January 1, 1998), the Committee shall not
distribute the Participant's vested Account balances to him unless the
Participant consents to such payment. If the amount of a Participant's vested
Account balance derived from employer contributions and nondeductible employee
contributions does not exceed $5,000 ($3,500 for distributions prior to
January 1, 1998), the Committee may distribute the benefit in a single lump sum.

        (c)  Commencement of Benefits

        Unless the Participant elects otherwise, in writing, distributions will
be made no later than the 60th day after the close of the Plan Year in which
occurs the latest of:

          (i)  His attainment of age 65;

        (ii)  The 10th anniversary of the Plan Year in which he commenced
participation in the Plan;

or

        (iii)  His Severance.

        If the Participant elects to receive his distribution earlier, or if the
distribution to be paid to the Participant is less than $5,000 ($3,500 for
distributions prior to January 1, 1998), such distribution shall be paid within
six months after the end of the Plan Year in which such distribution is payable
(unless the Committee determines that extraordinary circumstances exist
requiring later payment).

        Subject to subsection (d), a Participant may elect, with the Committee's
approval, to have distribution commence at a later date by submitting to the
Committee a written request therefor. If the Participant is married, his spouse
must consent in writing to such deferred distribution.

        (d)  Restrictions on Delay of Distribution

        Distribution of a Participant's entire vested interest will be made not
later than April 1 of the calendar year following the later of (1) the calendar
year in which the Participant attains age 701/2 or (2), effective January 1,
1997, the calendar year in which the Participant retires. Clause (2) of the
preceding sentence shall not apply in the case of any Participant who is a 5%
owner (as defined in Code Section 416) in the calendar year in which he attains
age 701/2.

        (e)  Restrictions in the Event of Death

        If the Participant dies before distribution of his interest is made, the
Participant's entire interest will be distributed no later than 5 years after
the Participant's death.

        (f)    Delayed Payments

        If the amount of a distribution required to be made on a date determined
under this Section cannot be ascertained by such date, or if it is not possible
to make such payment on such date because the Committee has been unable to
locate the Participant after making reasonable efforts to do so, a payment
retroactive to such date may be made no later than 60 days after the earliest
date on which the amount of such payment can be ascertained or the date on which
the Participant is located (whichever is applicable).

40

--------------------------------------------------------------------------------




        (g)  Reemployment of Participant

        If a Participant who had a Severance becomes reemployed with the,
Company or any Affiliated Company, no distribution from the Trust Fund shall be
made to the Participant while he is so employed except as provided in
Section 8.1(b) or (c). Any amounts which the Participant was entitled to receive
on his prior Severance shall be held in the Trust Fund until he or his
Beneficiary is again entitled to a distribution under the terms of the Plan.

        8.3    Valuation of Interest    

        The interest of a Participant in his Accounts and any subaccounts
thereof which shall have become distributable hereunder shall be valued as of
the Valuation Date immediately preceding the date such interest is to be
distributed, provided, however, that there shall be added to the value of the
Participant's Accounts the fair market value of any amounts allocated to his
Accounts pursuant to Article 5 after such Valuation Date. Section 5.9 shall
govern the valuation of Old Company Stock for valuation purposes.

        8.4    Characterization of Disability Distribution    

        In the event that a Participant receives a distribution by reason of the
Participant's Disability, the benefit he receives hereunder shall be considered
a payment for the loss of use of a bodily function unrelated to the period of
his absence from work under Section 105(c) of the Code. The benefit shall be
distributed to the Participant as soon as possible under the Plan, consistent
with any requests or elections made hereunder by the Participant.

        8.5    Payment of Benefits to Alternate Payee    

        (a)  Immediate Distribution

        Any distribution to an Alternate Payee pursuant to a domestic relations
order, including any interest in a Participant's Accounts awarded to an
Alternate Payee by a domestic relations order, shall be made as soon as
reasonably practicable after such order is determined to be a QDRO (as defined
in Section 15.4(b)), if:

          (i)  The value of such distribution (determined as of the Valuation
Date coinciding with or immediately preceding such distribution) does not exceed
$5,000 ($3,500 in the case of a distribution before January 1, 1998);

        (ii)  The QDRO specifies such time of distribution; or

        (iii)  The Alternate Payee has consented in writing to such time of
distribution.

        Notwithstanding the foregoing, no distribution can be made of any
portion of a Participant's Accounts pursuant to this Section 8.5 that are
invested in the New Company Stock Fund before the Participant experiences a
Liquidation Event, as defined in Section 16.1.

        (b)  Alternate Payee Accounts

        In all cases where Subsection (a) above is not applicable, separate
"Alternate Payee Accounts" shall be established for the Alternate Payee at such
time as the Company shall determine. The portion of each of the Participant's
Accounts that was assigned or made payable to the Alternate Payee by the QDRO
shall be transferred to such Alternate Payee Accounts. Unless the QDRO otherwise
provides, the transfers to the Alternate Payee Accounts shall be made pro rata
from the Participant's Accounts. Alternate Payees shall not make withdrawals
from their Alternate Payee Accounts under Section 8.1 nor borrow from such
Accounts under Section 11.3.

41

--------------------------------------------------------------------------------




        (c)  Death of Alternate Payee

        Alternate Payees shall not designate beneficiaries. Upon the death of an
Alternate Payee, the entire balance in his or her Alternate Payee Accounts shall
be distributed to his or her estate (unless the QDRO otherwise provides).

        (d)  Distributions From Alternate Payee Accounts

        Distributions to Alternate Payees from their Alternate Payee Accounts
shall be made as soon as reasonably practicable after the earliest of:

          (i)  The date when the Alternate Payee consents in writing to the
distribution;

        (ii)  The date specified in the QDRO; or

        (iii)  The date when the Participant's remaining Plan Benefit is
distributed pursuant to this Article 8.

        (e)  Definition of Alternate Payee

        "Alternate Payee" means any spouse, former spouse, child or other
dependent of the Participant who is recognized by a domestic relations order as
having a right to receive all or a portion of the benefits payable under the
Plan with respect to the Participant.

        8.6    Direct Rollovers    

        (a)  The Direct Rollover Option

        Effective for distributions made on or after January 1, 1993, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. Notwithstanding the foregoing, amounts distributed in the form of New
Company Stock can be rolled over only to an Eligible Retirement Plan that agrees
to accept a distribution in such form.

        (b)  Time of Notice

        The notice to be given under Code Section 402(f) explaining the Direct
Rollover option will be provided to a Participant no less than 30 days and no
more than 90 days before the date the distribution is to occur. However, a
distribution may commence less than 30 days after such notice is given, provided
that:

          (i)  The Committee clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution, and

        (ii)  The Participant, after receiving the notice, affirmatively elects
a distribution.

        (c)  Special Rule for Years after 2001.

        This sub-section (c) shall apply to distributions made after
December 31, 2001. An Eligible Retirement Plan shall also mean an annuity
contract described in Section 403(b) of the Code and an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan. The definition of Eligible Retirement Plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relation
order, as defined in Section 414(p) of the Code. Any amount that is distributed
on account of hardship shall not be an Eligible Rollover Distribution and the
Distributee may not

42

--------------------------------------------------------------------------------

elect to have any portion of such a distribution paid directly to an Eligible
Retirement Plan. A portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of Voluntary
Contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Section 408(a) or (b) of the Code, or to a qualified defined contribution
plan described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.


ARTICLE IX

TOP-HEAVY PROVISIONS


        9.1    Priority over other Plan Provisions    

        If the Plan is or becomes a Top-Heavy Plan, the provisions of this
Article 9 will supersede any conflicting provisions of the Plan. However, the
provisions of this Article shall not operate to increase the rights or benefits
of Participants under the Plan except to the extent required by Section 416 of
the Code and other provisions of law and the Treasury Regulations applicable to
"top-heavy" plans, as that term is defined in Section 416(g) of the code, taking
into account amendments of Section 416 of the Code and such other provisions of
law which are enacted after TEFRA.

        9.2    Compensation Taken Into Account    

        For any Plan Year in which the Plan is a Top-Heavy Plan, the amount of
each Participant's Compensation taken into account for purposes of determining
allocations under the Plan shall not exceed the first $200,000 (effective
January 1, 1994, $150,000, or such larger amount as may be prescribed by the
Secretary of the Treasury or his delegate) of such Participant's Section 415
Compensation for such Plan Year.

        9.3    Minimum Allocation    

        (a)  Calculation of Minimum Allocation

        Notwithstanding any other provision in this Plan except subsections
(b) and (c) and Section 9.4, for any Plan Year in which this Plan is a Top-Heavy
Plan, each Participant who is not a Key Employee will receive an allocation of
Participating Company contributions and forfeitures of not less than the lesser
of 3% of his Section 415 Compensation for such Plan Year or, in the event that
the Company and Affiliated Companies maintain no Defined Benefit Plan which
covers a Participant in this Plan, the percentage of Section 415 Compensation
that equals the largest percentage of Participating Company contributions and
forfeitures allocated to a Key Employee expressed as a percentage of the first
$150,000 ($200,000 for Plan Years beginning prior to January 1, 1994) of
Section 415 Compensation received by such Key Employee in that Plan Year (the
"Minimum Allocation"). The Minimum Allocation is determined without regard to
any Social Security contribution. The Minimum Allocation applies even though
under other Plan provisions the Participant would not otherwise be entitled to
receive an allocation, or would have received a lesser allocation for the Plan
Year because: (1) the non-Key Employee fails to make mandatory contributions to
the Plan, (2) the non-Key Employee's Compensation is less than a stated amount,
or (3) the non-Key Employee fails to complete 1,000 Hours of Service in the Plan
Year. For purposes of this Section, Deferrals for Participants who are not Key
Employees shall not be taken into consideration as Participating Company
contributions. To the extent Matching Profit Sharing Contributions are used to
satisfy the Minimum Allocation, such matching Profit Sharing Contributions shall
not be used to satisfy the requirements of Sections 401(k) or 401(m) of the
Code.

43

--------------------------------------------------------------------------------




        (b)  Limitation on Minimum Allocation

        No Minimum Allocation shall be provided pursuant to subsection (a) to a
Participant who is not employed by the Company or any Affiliated Company on the
last day of the Plan Year.

        (c)  Minimum Allocation When Participant is Covered by Another Qualified
Plan

          (i)  If the Company or any Affiliated Company maintains one or more
other Defined Contribution Plans covering Employees who are Participants in this
Plan, the Minimum Allocation shall be provided under this Plan, unless such
other Defined Contribution Plans make explicit reference to this Plan and
provide that the Minimum Allocation shall not be provided under this Plan, in
which case the provisions of subsection (a) shall not apply to any Participant
covered under such other Defined Contribution Plans.

        (ii)  If the Company or any Affiliated Company maintains one or more
Defined Benefit Plans covering Employees who are Participants in this Plan, and
such Defined Benefit Plan(s) provide that Employees who are participants therein
shall accrue the minimum benefit applicable to top-heavy Defined Benefit Plans
notwithstanding their participation in this Plan (making explicit reference to
this Plan), then the provisions of subsection (a) shall not apply to any
Participant covered under such Defined Benefit Plan(s).

        (iii)  If the Company or any Affiliated Company maintains one or more
Defined Benefit Plans covering Employees who are Participants in this Plan, and
the provisions of paragraph (2) do not apply, then each Participant who is not a
Key Employee and who is covered by such Defined Benefit Plan(s) shall receive a
Minimum Allocation determined by applying the provisions of subsection (a) with
the substitution of "5%" in each place that "3%" occurs therein.

        (d)  Nonforfeitability

        The Participant's Minimum Allocation required under this Section, to the
extent required to be nonforfeitable under Section 416(b) of the Code and the
special vesting schedule provided in Section 9.5, may not be forfeited under
Sections 411(a)(3)(B) (relating to suspension of benefits on reemployment) or
411(a)(3)(D) (relating to withdrawal of mandatory contributions) of the Code.

        9.4    Modification of Aggregate Benefit Limit    

        (a)  Modification

        Subject to the provisions of subsection (b), in any Plan Year in which
the Top-Heavy Ratio exceeds 60%, the aggregate benefit limit described in
Section 5.3 (d) shall be modified by substituting "100%" for "125%" in
paragraphs (1) and (2) of Section 5.3(d).

        (b)  Exception

        The modification of the aggregate benefit limit described in subsection
(a) shall not be required if the Top-Heavy Ratio does not exceed 90% and one of
the following conditions is met:

          (i)  Employees who are not Key Employees do not participate in both a
Defined Benefit Plan and a Defined Contribution Plan which are in the Required
Aggregation Group " and the Minimum Allocation requirements of Section 9.3
(a) are met when such requirements are applied with the substitution of "4%" in
each place that "3%" occurs therein;

        (ii)  The Minimum Allocation requirements of Section 9.3(c)(3) are met
when such requirements are applied with the substitution of "71/2%" in each
place that "5%" occurs therein; or

44

--------------------------------------------------------------------------------




        (iii)  Employees who are not Key Employees accrue a benefit for such
Plan Year of not less than three percent of his or her average Section 415
Compensation for the five consecutive Plan Years in which the Participant had
the highest Section 415 Compensation (not to exceed a total such benefit of
30 percent), expressed as a life annuity commencing at the Participant's normal
retirement age in a Defined Benefit Plan which is in the Required Aggregation
Group.

        9.5    Minimum Vesting    

        The vesting schedule set forth below shall apply for any Plan Year in
which Plan is a Top-Heavy Plan:

Completed Years of Service


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  2   20 % 3   40 % 4   60 % 5   100 %

        No decrease in a Participant's vested Percentage shall occur in the
event the Plan's status as a Top-Heavy Plan changes for any Plan Year.

        Notwithstanding the above, this Section shall not apply to the Account
balances of any Employee who does not have an Hour of Service after the Plan has
initially become a Top-Heavy Plan. Such Employee's vested Account shall be
determined without regard to this section.


ARTICLE X

ADMINISTRATIVE PROCEDURES


        10.1    Appointment of Committee Members    

        The Board shall appoint an Administrative Committee consisting of three
or more members, to hold office at the pleasure of the Board. Members of the
Committee shall not be required to be Employees or Participants. Any member may
resign by giving notice in writing, filed with the Board. Notwithstanding the
above, if any Committee member ceases to be an Employee while a member, such
individual shall cease to be a Committee member upon such individual's date of
termination or retirement unless otherwise determined by the Board.

        10.2    Officers and Employees of the Committee    

        Unless designated by the Board, the Committee shall choose from its
members a Chairman and a Secretary. The Chairman may appoint one or more
Assistant Secretaries for the Committee who may, but need not, be members of the
Committee. The Secretary (or an Assistant Secretary) shall keep a record of the
Committee's proceedings and all dates, records and documents pertaining to the
Committee's administration of the Plan. The Committee may employ and suitably
compensate such persons or organizations to render advice with respect to the
duties of the Committee under the Plan as the Committee determines to be
necessary or appropriate.

        10.3    Action of the Committee    

        Action of the Committee may be taken with or without a meeting of
Committee members, provided, however, that any action shall be taken only upon
the vote or other affirmative expression of a majority of the Committee's
members qualified to vote with respect to such action. The Chairman or the
Secretary of the Committee may execute any certificate or other written
direction on behalf of the Committee. In the event the Committee members
qualified to vote on any question are unable to determine such question by a
majority vote or other affirmative expression of a majority of the

45

--------------------------------------------------------------------------------


Committee members qualified to vote on such question, such question shall be
determined by the Board, or some person designated by the Board.

        10.4    Disqualification of Committee Member    

        A member of the Committee who is a Participant shall not vote on any
question relating specifically to himself.

        10.5    Expenses of the Committee    

        The expenses of the Committee properly and actually incurred in the
performance of its duties under the Plan shall be paid from the Trust Fund,
unless the Participating Companies in their discretion pay such expenses.

        10.6    Bonding and Compensation    

        The members of the Committee shall serve without bond, except as may be
required by ERISA, and without compensation for their services as Committee
members.

        10.7    General Powers and Duties of the Committee    

        The committee shall have full power to administer the Plan and the Trust
Agreement and to construe and apply their provisions. For purposes of ERISA, the
Committee shall be the named fiduciary with respect to the operation and
administration of the Plan and the Trust Agreement. In addition, the Committee
shall have the powers and authority granted by the terms of the Trust Agreement.

        The Committee, and all other persons with discretionary control
respecting the operation, administration, control, and/or management of the
Plan, the Trust Agreement, and/or the Trust Fund, shall perform their duties
under the Plan and the Trust Agreement solely in the interests of Participants
and their Beneficiaries, and shall use the care, prudence and diligence under
the circumstances then prevailing that a prudent man acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims.

        10.8    Specific Powers and Duties of the Committee    

        The Committee shall administer the Plan and have all powers necessary to
accomplish that purpose, including the following:

        (a)  Resolving all questions relating to the eligibility of Employees to
become Participants;

        (b)  Determining the amount of benefits payable to Participants or their
Beneficiaries, and determining the time and manner in which such benefits are to
be paid;

        (c)  Authorizing and directing all disbursements by the Trustee from the
Trust Fund;

        (d)  Engaging any administrative, legal, medical, accounting, clerical,
or other services it may deem appropriate to effectuate the Plan or the Trust
Agreement;

        (e)  Construing and interpreting the Plan and the Trust Agreement and
adopting rules for administration of the Plan and the Trust Agreement which are
not inconsistent with the terms of such documents;

        (f)    Compiling and maintaining all records it determines to be
necessary, appropriate or convenient in connection with the administration of
the Plan and the Trust Agreement;

        (g)  Determining the disposition and distribution of assets in the Trust
Fund in the event the Plan is terminated;

46

--------------------------------------------------------------------------------




        (h)  Reviewing the performance of the Trustee with respect to the
Trustee's administrative duties, responsibilities and obligations under the Plan
and the Trust Agreement as such administrative duties, responsibilities and
obligations are set forth in the Trust Agreement; reporting to the Board
regarding such administrative performance of the Trustee; and recommending to
the Board, if necessary, the removal of the Trustee and the appointment of a
successor Trustee;

        (i)    Performing such other functions that are delegated to the
Committee under the Trust Agreement.

        10.9    Allocation of Fiduciary Responsibility    

        The Committee from time to time may allocate to one or more of its
members and/or may delegate to any other persons or organizations any of its
rights, powers, duties and responsibilities of the Committee with respect to the
operation and administration of the Plan and the Trust Agreement that are
permitted to be so delegated under ERISA. Any such allocation or delegation
shall be made in writing, shall be reviewed periodically by the Committee, and
shall be terminable upon such notice as the Committee in its discretion deems
reasonable and proper under the circumstances.

        Whenever a person or organization (the "Delegating Party") has the power
and authority under the Plan or the Trust Agreement to delegate discretionary
power and authority respecting the control, management, operation or
administration of the Plan or any portion of the Trust Fund to another person or
organization (the "Appointee"), the Delegating Party's responsibility with
respect to such delegation is limited to the selection of the Appointee and the
periodic review of the Appointee's performance and compliance with applicable
law and regulations. Any breach of fiduciary responsibility by the Appointee
which is not proximately caused by the Delegating Party's failure to properly
select or supervise the Appointee, and in which breach the Delegating Party does
not otherwise participate, will not be considered a breach by the Delegating
Party.

        10.10    Information to be Submitted to the Committee    

        To enable the Committee to perform its functions, the Participating
Companies shall supply full and timely information to the Committee on all
matters relating to Employees and Participants as the Committee may require, and
shall maintain such other records as the Committee may determine are necessary,
including:

        (a)  Compiling and maintaining all records it determines to be
necessary, appropriate or convenient in connection with the administration of
the Plan and the Trust Agreement;

        (b)  Determining the disposition and distribution of assets in the Trust
Fund in the event the Plan is terminated;

        (c)  Reviewing the performance of the Trustee with respect to the
Trustee's administrative duties, responsibilities and obligations under the Plan
and the Trust Agreement as such administrative duties, responsibilities and
obligations are set forth in the Trust Agreement; reporting to the Board
regarding such administrative performance of the Trustee; and recommending to
the Board, if necessary, the removal of the Trustee and the appointment of a
successor Trustee;

        (d)  Performing such other functions that are delegated to the Committee
under the Trust Agreement.

        10.11    Allocation of Fiduciary Responsibility    

        The Committee from time to time may allocate to one or more of its
members and/or may delegate to any other persons or organizations any of its
rights, powers, duties and responsibilities of the Committee with respect to the
operation and administration of the Plan and the Trust Agreement

47

--------------------------------------------------------------------------------


that are permitted to be so delegated under ERISA. Any such allocation or
delegation shall be made in writing, shall be reviewed periodically by the
Committee, and shall be terminable upon such notice as the Committee in its
discretion deems reasonable and proper under the circumstances.

        Whenever a person or organization (the "Delegating Party") has the power
and authority under the Plan or the Trust Agreement to delegate discretionary'
power and authority respecting the control, management, operation or
administration of the Plan or any portion of the Trust Fund to another person or
organization (the "Appointee"), the Delegating Party, s responsibility with
respect to such delegation is limited to the selection of the Appointee and the
periodic review of the Appointee's performance and compliance with applicable
law and regulations. Any breach of fiduciary responsibility by the Appointee
which is not proximately caused by the Delegating Party's failure to properly
select or supervise the Appointee, and in which breach the Delegating Party does
not otherwise participate, will not be considered a breach by the Delegating
Party.

        10.12    Information to be Submitted to the Committee    

        To enable the Committee to perform its functions, the Participating
Companies shall supply full and timely information to the Committee on all
matters relating to Employees and Participants as the Committee may require, and
shall maintain such other records as the Committee may determine are necessary
in order to determine the benefits due or which may become due to Participants
or their Beneficiaries under the Plan. In addition, the Committee shall make
arrangements to obtain from other Affiliated Companies such records and other
information with respect to each Employee as are necessary for the Committee to
determine benefits hereunder.

        10.13    Notices, Statements and Reports    

        The Company shall be the "administrator" of the Plan as defined in
Section 3(16) (A) of ERISA for purposes of the reporting and disclosure
requirements imposed by ERISA and the Code. The committee shall assist the
Company, as requested, in complying with such reporting and disclosure
requirements.

        10.14    Claims Procedure    

        (a)  Filing Claim for Benefits

        If an individual (hereinafter referred to as the "Applicant," which
reference shall include where appropriate the authorized representative, if any,
of the individual) does not receive the timely payment of the benefits which he
believes he is entitled to receive under the Plan, he may make a claim for
benefits in the manner hereinafter provided.

        All claims for benefits under the Plan shall be made in writing and
shall be signed by the Applicant. Claims shall be submitted to a representative
designated by the Committee and hereinafter referred to as the "Claims
Coordinator." The Claims Coordinator may, but need not, be an Employee or a
member of the Committee. If the Applicant does not furnish sufficient
information with the claim for the Claims Coordinator to determine the validity
of the claim, the Claims Coordinator shall indicate to the Applicant any
additional information which is necessary for the Claims Coordinator to
determine the validity of the claim.

        Each claim hereunder shall be acted on and approved or disapproved by
the Claims Coordinator within 90 days following the receipt by the Claims
Coordinator of the information necessary to process the claim.

        In the event the Claims Coordinator denies a claim for benefits in whole
or in part, the Claims Coordinator shall notify the Applicant in writing of the
denial of the claim and notify such Applicant of his right to a review of the
Claims Coordinator's decision by the Committee. Such notice by the Claims
Coordinator shall also set forth, in a manner calculated to be understood by

48

--------------------------------------------------------------------------------




the Applicant, the specific reason for such denial, the specific Plan provisions
on which the denial is based, a description of any additional material or
information necessary to perfect the claim with an explanation of why such
material or information is necessary, and an explanation of the Plan's claim
review procedure as set forth in this Section.

        If no action is taken by the Claims Coordinator on an Applicant's claim
within 90 days after receipt by the Claims Coordinator, such application will be
deemed to be denied for purposes of the following appeals procedure.

        (b)  Appeals Procedure

        Any Applicant whose claim for benefits is denied in whole or in part
(such Applicant being hereinafter referred to as the "Claimant") may appeal from
such denial to the Committee for a review of the decision by the entire
Committee. Such appeal must be made within three months after the denial
provided above. An appeal must be submitted in writing within such period and
must:

          (i)  Request a review by the entire Committee of the claim for
benefits under the Plan;

        (ii)  Set forth all of the grounds upon which the Claimant's request for
review is based and any facts in support thereof; and

        (iii)  Set forth any issues or comments which the Claimant deems
pertinent to the appeal.

        The Committee shall regularly review appeals by Claimants. The Committee
shall act upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case a
decision shall be rendered by the Committee as soon as possible but not later
than 120 days after the appeal is received by the Committee.

        The Committee shall make a full and fair review of each appeal and any
written materials submitted by the Claimant and/or the Participating Company in
connection therewith. The Committee may require the Claimant and/or the
Participating Company to submit such additional facts, documents or other
evidence as the Committee in its discretion deems necessary or advisable in
making its review. The Claimant shall be given the opportunity to review
pertinent documents or materials upon submission of a written request to the
Committee, provided the Committee finds the requested documents or materials are
pertinent to the appeal.

        On the basis of its review, the Committee shall make an independent
determination of the Claimant's eligibility for benefits under the Plan. The
decision of the Committee on any claim for benefits shall be final and
conclusive upon all parties thereto.

        In the event the Committee denies an appeal in whole or in part, the
Committee shall give written notice of the decision to the Claimant, which
notice shall set forth in a manner calculated to be understood by the Claimant
the specific reasons for such denial and which shall make specific reference to
the pertinent Plan provisions on which the Committee decision was based.

        (c)  Review of Annual Statement

        If a Participant or Beneficiary believes the Annual statement or any
other statement he receives regarding his interest the Plan is incorrect, such
Participant or Beneficiary may submit a written request for correction or
verification of such Annual Statement to the Claims Coordinator, and the Claims
Coordinator shall respond in writing to such request in the same manner as a
claim for benefits by an Applicant. If the Participant Beneficiary believes the
Claims Coordinator's response is correct, the Participant or Beneficiary may
request in writing within 60 days of the response that the entire Committee
review -h statement, and the Committee shall follow the same procedure h respect
to such request as provided above for a Claimant.

49

--------------------------------------------------------------------------------




        (d)  If an error or omission is discovered in the Accounts of a
Participant (other than as a result of a failure to follow a Participant's
applicable and permissible investment instructions), or in the amount
distributed to a Participant, the Committee shall make such equitable
adjustments in the records of the Plan as may be necessary or appropriate to
correct such error or omission. In the case of a failure to follow a
Participant's last applicable and permissible investment instruction, a
correction to comply with such instruction shall be made retroactively to the
beginning of the quarter immediately preceding the quarter in which the
Participant informs the Claims Coordinator in writing of the error. Further, a
Participating Company may, in its discretion, make a special contribution to the
Plan which shall be allocated by the Committee only to the Accounts of one or
more Participants to correct an error or omission.

        10.15    Service of Process    

        The Committee may from time to time designate an agent of the n for the
service of legal process. The Committee shall cause h agent to be identified in
materials it distributes or causes to be distributed when such identification is
required under applicable law. In the absence of such a designation, the Company
shall be the agent of the Plan for the service of legal process.

        10.16    Correction of Participants' Accounts    

        If an error or omission is discovered in the Accounts of a participant,
or in the amount distributed to a Participant, the Committee shall make such
equitable adjustments in the records of the Plan as may be necessary or
appropriate to correct such error omission as of the Plan Year in which such
error or omission is covered. Further, a Participating Company may, in its
discretion, make a special contribution to the Plan which shall be allocated by
the Committee only to the Accounts of one or more Participants to correct such
error or omission.

        10.17    Payment to Minors or Persons Under Legal Disability    

        If any benefit becomes payable to a minor or to a person under legal
disability, payment of such benefit shall be made only to the conservator or the
guardian of the estate of such person appointed by a court of competent
jurisdiction or such other person in such other manner as the Committee
determines is necessary to ensure that the payment will legally discharge the
Plan's obligation to such person.

        10.18    Uniform Application of Rules and Policies    

        The Committee in exercising its discretion granted under any the
provisions of the Plan or the Trust Agreement shall do so in accordance with
rules and policies established by it which 11 be uniformly applicable to all
Participants.

        10.19    Funding Policy    

        The Plan is to be funded through Participating Company contributions,
voluntary Participant contributions, and earnings on such contributions; and
benefits shall be paid to Participants and Beneficiaries as provided in the
Plan. The Committee shall determine investment policies from time to time that
are consistent with the consistent of the Plan.


ARTICLE XI

INVESTMENT OF PLAN ASSETS


        11.1    Trust Fund Investments    

        The investment and reinvestment of Plan assets held in the Trust Fund
shall be governed by the terms of the Trust Agreement executed in connection
with the Plan.

50

--------------------------------------------------------------------------------


        11.2    Loans to Participants    

        Upon application to the Committee on a form provided by the Committee,
any Participant that is actively employed by a Participating Company may request
a loan from his Accounts, the terms and conditions of which shall be determined
pursuant to the provisions of this Section. If the Committee approves such
application, the loan shall be made from the Participant's Accounts in
accordance with the order of priority established by the Committee, and shall be
withdrawn from each investment vehicle in which an Account is invested in
proportion to the current balance of the investment vehicles within such
Account. Notwithstanding the foregoing, no loan can be made from any portion of
a Participant's Accounts that are invested in the New Company Stock Fund.

        (a)  Amount

        The Committee shall not approve an application for a loan in an amount
that, when added to the unpaid balance of all outstanding loans to the
Participant from the Plan or any other Qualified Plan maintained by the Company
or any Affiliated Company, exceeds the lesser of:

          (i)  $50,000, less the amount by which such aggregate balance has been
reduced through repayments during the period of 12 months ending on the day
before the new loan is made; or

        (ii)  One-half of the Participant's vested interest in his or her
Accounts.

        (b)  Security

        Each loan shall be evidenced by the Participant's promissory note and
shall be adequately secured. For purposes of this Section, a loan shall be
"adequately secured" if the value of the Participant's vested interest in his
Accounts which equals or exceeds the principal amount of the loan at the time of
the initiation of the loan is pledged as security for repayment of the loan.

        (c)  Interest Rate

        The interest rate to be charged on the principal amount outstanding of
any loan hereunder shall be a reasonable rate of interest as determined by the
Committee, provided that such rate shall be comparable to that which is charged
on similar commercial loans by persons in the business of lending money for
loans made under similar circumstances.

        (d)  Repayment

        The promissory note of a Participant evidencing a loan shall provide for
level amortization of the loan with repayments of principal and interest to be
made monthly. The loan shall be repaid over a period not to exceed three years
from the date the note was executed. No penalty shall be imposed for prepayment
of any principal amount due under a Participant's promissory note.

        (e)  Default on Loan

        A Participant loan shall be in default if a scheduled payment of
principal or interest under the promissory note is delinquent. In the event a
Participant is in default more than 30 days, the Committee shall notify the
Participant in writing of the default. If the default is not cured within the
period stated in the notice, the amount, if any, of the Participant's Company
Contribution Account, Matching Profit Sharing Contribution Account, Rollover
Account, and Voluntary Contribution Account (in that order) pledged as security
for the loan shall be reduced by the unpaid balance of the loan plus interest,
whether or not such amount would be distributable under Article 8, and the
Participant's indebtedness shall be discharged to the extent of the reduction.
If this action is insufficient to fully discharge the Participant's
indebtedness, then the Participant's Deferral Account pledged as security for
the loan shall be used to reduce the Participant's indebtedness at such time as
the Participant is entitled to a distribution pursuant to Section 8.1.

51

--------------------------------------------------------------------------------




        (f)    Rules

        The Committee shall adopt and follow loan procedures which shall be
uniformly applicable to all Participants to administer this Section. Such
procedures shall include provisions necessary to assure that loans are made
available to all Participants on a reasonably equivalent basis and that loans
are not made available to a Participant who is a member of the Committee, a
highly compensated Employee, or an officer or shareholder of a Participating
Company in an amount greater (as a percentage of the value of his vested
interest in his Accounts) than the amount available to other Participants. The
Committee may adopt loan procedures which provide for more restrictive terms and
conditions for Participant loans than provided in this Article 11.


ARTICLE XII

TERMINATION, PARTIAL TERMINATION AND
COMPLETE DISCONTINUANCE OF CONTRIBUTIONS


        12.1    Continuance of Plan    

        The Participating Companies expect to continue this Plan indefinitely,
but they do not assume an individual or collective contractual obligation to do
so, and the right is reserved to the Company, by action of the Board, through
adoption of a resolution in accordance with the Company's bylaws to terminate
the Plan or to reduce, suspend or completely discontinue contributions thereto
at any time. Any failure by the Company to contribute to the Trust in any year
when no contribution is required under this Plan shall not of itself be a
discontinuance of contributions under this Plan. In addition, subject to
Section 12.4, any Participating Company at any time may discontinue its
participation in the Plan with respect to its Employees.

        12.2    Complete Vesting    

        If the Plan is terminated, or if there is a complete discontinuance of
contributions under the Plan by the Participating Companies, the amounts
allocated or to be allocated to the Company Contribution Accounts and Matching
Accounts of all affected Participants shall become 100% vested and
nonforfeitable without regard to their Years of Service.

        In the event of a partial termination of the Plan, the amounts allocable
to the Company Contribution Accounts and Matching Accounts of those Participants
who cease to participate on account of the facts and circumstances which result
in the partial termination shall become 100% vested and nonforfeitable without
regard to their Years of Service.

        12.3    Disposition of the Trust Fund    

        If the Plan is terminated, or if there is complete discontinuance of
contributions to the Plan, the Committee shall instruct the Trustee either:
(a) to continue to administer the Plan and pay benefits in accordance with the
Plan until the Trust Fund has been depleted, or (b) to liquidate the assets
remaining in the Trust Fund. if the Trust Fund is liquidated, the Committee
shall make, after deducting estimated expenses for liquidation and distribution,
the allocations required under the Plan as though the date of completion of
liquidation were a Valuation Date. The Trustee shall distribute to each
Participant the amount credited to his Accounts as of the date of completion of
the liquidation.

        12.4    Withdrawal by Participating Company    

        A Participating Company may withdraw from participation in the Plan or
completely discontinue contributions to the Plan only with the approval of the
Board. If any Participating Company withdraws from the Plan or completely
discontinues contributions to the Plan, a copy of the resolutions of the Board
of Directors of such Participating Company adopting such action, certified by
the secretary of such Board of Directors and reflecting approval by the Board,
shall be delivered to the Committee as soon as it is administratively feasible
to do so, and the Committee shall communicate such action to the Trustee and to
the Employees of the Participating Company.

52

--------------------------------------------------------------------------------




ARTICLE XIII

AMENDMENT OR TERMINATION OF THE PLAN


        13.1    Right of Company to Amend Plan    

        The Company reserves the right to amend the Plan in the manner set forth
in Section 13.2 at any time and from time to time to the extent it may deem
advisable or appropriate, provided, however, that:

        (a)  No amendment shall increase the duties or liabilities of the
Trustee or the Committee without their respective written consent;

        (b)  No amendment shall contravene the provisions of Section 15.1;

        (c)  No amendment shall have-the effect of reducing the percentage of
the vested and nonforfeitable interest of any Participant in his Accounts nor
shall the vesting provisions of the Plan be amended unless each Participant with
at least three (3) Years of Service (including Years of Service disregarded
pursuant to Section 6.3(b)) is permitted to elect to continue to have the prior
vesting provisions apply to him, within 60 days after the latest of: the date on
which the amendment is adopted, the date on which the amendment is effective, or
the date on which the Participant is issued written notice of the amendment; and

        (d)  No amendment shall be effective to the extent that it has the
effect of decreasing a Participant's Account balances or eliminating an optional
form of distribution as it applies to an existing Account balance.
Notwithstanding the preceding sentence, a Participant's Company Contribution
Account balance may be reduced to the extent permitted under Section 412(c)(8)
of the Code.

        13.2    Amendment Procedure    

        Any amendment to the Plan shall be made by adoption of same pursuant to
resolutions of the Board adopted in accordance with the Company's bylaws. A
certified copy of the resolutions adopting any amendment and a copy of the
adopted amendment as executed by the individual authorized by the resolutions on
behalf of the Company shall be delivered to the Committee and to the Trustee.

        Upon such action by the Board, the Plan shall be deemed amended as of
the date specified as the effective date by such Board action or in the
instrument of amendment. The effective date of any amendment may be before, on
or after the date of such Board action.

        The Board may delegate to an officer of the Company by written
resolution the power to amend the Plan by such officer's execution of a written
amendment.

        13.3    Effect on Other Participating Companies    

        Unless an amendment expressly provides otherwise, all Participating
Companies shall be bound by any amendment adopted pursuant to this Article 13.

        13.4    Company Not Liable for Benefits    

        No member of the Affiliated Group shall not be liable for the payments
of any benefits under this Plan and all benefits hereunder shall be payable
solely from the assets of the Trust except as otherwise required by ERISA.

53

--------------------------------------------------------------------------------



ARTICLE XIV

ADOPTION OF PLAN BY AFFILIATED COMPANIES


        14.1    Adoption Procedure    

        Any Affiliated Company may become a Participating Company under the Plan
provided that:

        (a)  The Board approves the adoption of the Plan by the Affiliated
Company and designates such Affiliated Company as a Participating Company;

        (b)  The Affiliated Company agrees in writing to adopt the Plan together
with all amendments then in effect, and to be bound thereby as though it were an
original signatory hereto, and such agreement is authorized by appropriate
resolutions of the Board of Directors of the Affiliated Company;

        (c)  The Affiliated Company agrees in writing to adopt the Trust
Agreement together with all amendments thereto then in effect, and to be bound
thereby as though it were an original signatory thereto, and such agreement is
authorized by appropriate resolutions of the Board of Directors of the
Affiliated Company; and

        (d)  The Affiliated Company agrees in writing to be bound by any other
terms and conditions which may be required by the Board, provided that such
terms and conditions are not inconsistent with the purposes of the Plan.

        14.2    Effect of Adoption by Affiliated Company    

        An Affiliated Company which adopts the Plan pursuant to Section 14.1
shall be deemed to be a Participating Company for all purposes hereunder, unless
otherwise specified in the resolutions of the Board designating the Affiliated
Company as a Participating Company. In addition, the Board may provide, in its
discretion and by appropriate resolutions, that the Employees of the Affiliated
Company shall receive credit for their employment with the Affiliated Company
prior to the date it became an Affiliated Company for purposes of determining
either or both the eligibility of such Employees to participate in the Plan and
the vested and nonforfeitable interest of such Employees as Participants under
Article 6, provided, however, that such credit shall be applied in a uniform and
nondiscriminatory manner with respect to all such Employees.

        14.3    Additional Adoption Procedure    

        An Affiliated Company may also become a Participating Company under the
Plan by means of completion and execution of a signature block as set forth on a
form to be determined by the Committee, entitled "Adoption and Execution the CB
Richard Ellis 401(k) Plan and Trust." Such complete execution shall be deemed to
have the same effect as adoption and designation by the Board pursuant to
Section 14.1(a) and shall constitute the agreement of the Affiliated Company in
accordance with sections 14.1(b), (c) and (d). The effect of such completion and
execution of such form shall be as described in Section 14.1 and the crediting
of past service with an Affiliated Company referred to in Section 14.2 may also
be implemented by a written amendment executed by an authorized officer as
permitted by the last sentence of Section 13.2.

54

--------------------------------------------------------------------------------



ARTICLE XV

MISCELLANEOUS


        15.1    Reversion Prohibited    

        (a)  General Rule

        Except as provided in subsections (b), (c) and (d), it shall be
impossible for any part of the Trust Fund either: (1) to be used for or diverted
to purposes other than those which are for the exclusive benefit of Participants
and their Beneficiaries (except for the payment of taxes and administrative
expenses), or (2) to revert to the Company or any Affiliated Company.

        (b)  Disallowed Contributions

        Each contribution of the Participating Companies under the Plan is
expressly conditioned upon the deductibility of the contribution under
Section 404 of the Code. If all or part of a Participating Company's
contribution is disallowed as a deduction under the Code, and the contribution
of the disallowed amount was due to a good faith mistake in determining the
deductibility of the contribution, then such disallowed amount (reduced by any
Trust Fund losses attributable thereto) may be returned to the Participating
Company with respect to which the deduction was disallowed within one year after
the disallowance upon the adoption of appropriate resolutions by the Board of
Directors of the Participating Company.

        (c)  Mistaken Contributions

        If a contribution is made by a Participating Company by reason of a
mistake of fact which was made in good faith, then so much of the contribution
as was made as a result of the mistake (reduced by any Trust Fund losses
attributable thereto) may be returned to such Participating Company within one
year after the mistaken contribution was made upon the adoption of appropriate
resolutions by the Board of Directors of the Participating Company.

        (d)  Failure to Qualify

        In the event the Internal Revenue Service determines that the Plan and
the Trust Agreement, as amended by amendments acceptable to the Company,
initially fail to constitute a qualified plan and establish a tax exempt trust
under the Code, then notwithstanding any other provisions of the Plan or the
Trust Agreement, the contributions made by the Participating companies prior to
the date. of such determination may be returned to the Participating Companies
upon adoption of appropriate resolutions by the Board of Directors of each
Participating Company, provided (1) such contributions are returned within one
year after the date the initial qualification is denied, and (2) the application
for the qualification has made by the time prescribed by law for filing the
employer's return for the taxable year in which the Plan is adopted, or such
later date as the Secretary of the Treasury may prescribe.

        15.2    Bonding, Insurance and Indemnity    

        (a)  Bonding

        To the extent required under the ERISA or any other applicable federal
or state law of similar import, the Participating Companies shall obtain, pay
for and keep current a bond or bonds with respect to each Committee member and
each Employee who receives, handles, disburses, or otherwise exercises custody
or control of, any of the assets of the Plan.

        (b)  Insurance

        The Participating Companies, in their discretion, may obtain, pay for
and keep current a policy or policies of insurance, insuring the Committee
members, the members of the Board of

55

--------------------------------------------------------------------------------

Directors of each Participating Company and other Employees to whom any
fiduciary responsibility with respect to the administration of the Plan has been
delegated against any and all costs, expenses and liabilities (including
attorneys, fees) incurred by such persons as a result of any act, or omission to
act, in connection with the performance of their duties, responsibilities and
obligations under the Plan and any applicable law.

        (c)  Indemnity

        To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Board of Directors, the Operating Committee of
the Company and each member thereof, the Committee and each member thereof, and
any Employee to whom any duties respecting the Plan are delegated, against any
and all expenses, liabilities, and claims, including legal fees to defend
against such liabilities and claims (as and when such expenses, liabilities,
claims and fees are incurred), arising out of their discharge in good faith of
responsibilities under or incident to the Plan, excepting only expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
company or provided by the Company under any bylaw, agreement, vote of
stockholders or disinterested directors or otherwise, as such indemnities are
permitted under state law. Payments with respect to any indemnity and payment of
expenses or fees under this Section 15.2 shall be made only from assets of the
Company and shall not be made directly or indirectly from Trust assets.

        15.3    Merger, Consolidation or Transfer of Assets    

        (a)  In General

        There shall be no merger or consolidation of all or any part of the Plan
with, or transfer of the assets or liabilities of all or any part of the Plan
to, any other Qualified Plan unless each Participant who remains a Participant
hereunder and each Participant who becomes a participant in the other Qualified
Plan would receive a benefit immediately after the merger, consolidation or
transfer (determined as if the other Qualified Plan and the Plan were then
terminated) which is equal to or greater than the benefit, they would have been
entitled to receive under the Plan immediately before the merger, consolidation
or transfer if the Plan had then terminated.

        (b)  Merger of Westmark Real Estate Investment Services 401(k)
Retirement Plan

        Effective January 1, 1996, the merger of the Westmark Real Estate
Investment Services 401(k) Retirement Plan and the trust forming a part thereof
("Westmark Plan") into this Plan is hereby ratified and affirmed, and the
adoption of the Third Amendment to this Plan shall also constitute an amendment
to the Westmark Plan effectuating its merger into this Plan. Such merger shall
meet the requirements of subsection (a) of this section 15.3. Any Participant
under this Plan that had an account balance under the Westmark Plan which
account balance forms a part of such Participant's Account balances under this
Plan as a result of the merger of the Westmark Plan into this Plan shall have
the entire balance of his Company Contribution Account and Matching Profit
Sharing Contribution Account hereunder deemed 100% vested and non-forfeitable
notwithstanding that it would otherwise not be 100% non-forfeitable by reason of
Section 6.l(a)'s five Years of Service requirement.

        15.4    Spendthrift Clause    

        (a)  General Rule

        Except as provided in Section 11. 3 and subsection (b) the rights of any
Participant or Beneficiary to and in any benefits under the Plan shall not be
subject to assignment or alienation, and no Participant or Beneficiary shall
have the power to assign, transfer or dispose of such rights,

56

--------------------------------------------------------------------------------




nor shall any such rights to benefits be subject to attachment,. execution,
garnishment, sequestration, the laws of bankruptcy or any other legal or
equitable process.

        (b)  Qualified Domestic Relations Order

        Subsection (a) shall not apply to a "qualified domestic relations
order." A "qualified domestic relations order" (or "QDRO") means a judgment,
decree or order made pursuant to a state domestic relations law which relates to
the provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Participant; creates or
recognizes the existence of an alternate payee's right to, or assigns to an
alternate payee the right to, receive all or a portion of the benefits payable
with respect to a Participant under the Plan; and meets the following additional
requirements:

          (i)  Such order clearly specifies:

        (1)  The name and the last known mailing address (if any) of the
Participant and the name and mailing address of each alternate payee covered by
the order,

        (2)  The amount or percentage of the Participant's benefits to be paid
by the Plan to each such alternate payee, or the manner in which such amount or
percentage is to be determined,

        (3)  The number of payments or period to which such order applies,

        (4)  Each plan to which such order applies; and

        (ii)  Such order does not require:

        (1)  The provision of any type or form of benefit, or any option, not
otherwise provided under the Plan,

        (2)  The provision of increased benefits, (determined on the basis of
actuarial value), and

        (3)  Does not require the payment of benefits to an alternate payee
which are required to be paid to another alternate payee under another order
previously determined to be a qualified domestic relations order.

        15.5    Rights of Participants    

        Participation in the Plan shall not give any Participant the right to be
retained in the employ of the Company or any Affiliated Company or any right or
interest in the Plan or the Trust Fund except as expressly provided herein.

        15.6    Gender, Tense and Headings    

        Whenever any words are used herein in the masculine gender, they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply. Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply.

        Headings of Articles, Sections and subsections as used herein are
inserted solely for convenience and reference and constitute no part of the
Plan.

        15.7    Governing Law    

        The Plan shall be construed and governed in all respects in accordance
with applicable federal law and, to the extent not preempted by such federal
law, in accordance with the laws of the State of California.

57

--------------------------------------------------------------------------------



ARTICLE XVI

NEW COMPANY STOCK FUND


        16.1    Definitions.    

        The following terms used in this Article XVI will have the meanings set
forth below.

        (a)  "Liquidation Event" means, with respect to New Company Stock
allocated to a Participant's Account under the Plan, the earliest of: (1) the
Participant's termination of employment with the Company and all Affiliated
Companies which results in the Participant's entitlement to receive a
distribution from the Plan; (2) termination of the Plan; or (3) any circumstance
under which the Participant or a Beneficiary is required by applicable law to
receive a distribution of that portion of his interest in the Trust Fund which
is invested in New Company Stock.

        (b)  "Merger Date Participant" means a Participant in the Plan who is
actively employed by a Participating Company on the date of the Merger.

        (c)  "New Company Stock" means the Class A common stock, $.01 par value
per share, of CBRE Holding, Inc., a Delaware corporation.

        (d)  "New Company Stock Fund" means a fund to be invested in New Company
Stock.

        (e)  "Purchase Date" means the date of the Merger.

        (f)    "Purchase Price" means $16.00 per share.

        (g)  "Repurchase Date" means the date determined by the Committee for
the repurchase of New Company Stock from the Account of a Participant who has
experienced a Liquidation Event and elected to receive distribution of his
interest in the New Company Stock Fund in cash.

        (h)  "Value" means the fair market value of New Company Stock as
determined in good faith by the Trustee based upon an appraisal provided at
least annually by an independent appraiser selected by the Trustee.

        16.2    Establishment of New Company Stock Fund.    

        The New Company Stock Fund is hereby established under the Trust as of
the date of the Merger. The New Company Stock Fund is in addition to the
investment funds established for investment of the Trust Fund. Dividends or
other distributions received in cash with respect to New Company Stock will be
invested in one of the other investment funds in accordance with Participant
directions. Dividends and other distributions received in the form of New
Company Stock will be held in the New Company Stock Fund. The Company will
provide a statement, at least annually, reflecting the most recent valuation of
New Company Stock allocated to a Participant's account.

        16.3    Direction to Purchase Stock.    

        A Merger Date Participant can direct that up to fifty percent of the
assets allocated to his Account under the Plan as of June 1, 2001, be invested
in the New Company Stock Fund. The direction must specify a whole numbers of
shares of New Company Stock to be allocated to each Participant's Account. If a
Merger Date Participant provides a direction with respect to more shares of New
Company Stock than can be purchased with fifty percent of the assets allocated
to his Account as of June 1, 2001, the direction will be effective only with
respect to the maximum number of whole shares that can be purchased with such
assets. The direction will not be effective unless it is in writing on forms
provided by the Company and received by the Company on or before such date as
the Company designates.

58

--------------------------------------------------------------------------------


        16.4    Purchase of Stock by Trustee.    

        The Trustee will purchase from CBRE Holding, Inc. the aggregate number
of shares of New Company Stock set forth in effective directions received from
Merger Date Participants at the Purchase Price, provided that all of the
following conditions have been satisfied:

        (a)  The Trustee has determined that such purchase is not inconsistent
with ERISA.

        (b)  The Trustee has received an opinion from an independent financial
advisor selected by the Trustee that the Purchase Price does not exceed fair
market value and that the purchase of New Company Stock is fair and reasonable
to the Plan from a financial point of view.

        (c)  No commission is charged with respect to the purchase.

        16.5    Maximum Number of Shares.    

        Notwithstanding the foregoing, the number of shares of New Company Stock
that can be purchased by the Trustee under the Plan cannot exceed 889,819
shares.

        16.6    Allocation of New Company Stock to Participants Accounts.    

        The Trustee will allocate to the accounts of each Merger Date
Participant providing an effective direction pursuant to Section 16.3 the number
of shares of New Company Stock subject to such direction that have been
purchased by the Trustee. If the number of shares subject to effective
directions by Merger Date Participants exceeds the maximum number of shares that
can be purchased under Section 16.5, the number of shares to be allocated to
each Merger Date Participant's accounts will be determined by multiplying the
number of shares elected by each Merger Date Participant by a fraction the
numerator of which is the maximum number of shares that can be purchased under
Section 16.5 and the denominator of which is the aggregate number of shares
subject to effective directions. The amounts allocated to the other investment
funds within the Merger Date Participant's Account immediately after the Merger
will be reduced pro rata by the amount needed to purchase New Company Stock. The
number of shares of New Company Stock allocated to a Participant's Account shall
be adjusted as appropriate if there is a stock split, reverse stock split, stock
dividend, recapitalization, combination or reclassification of New Company
Stock.

        16.7    Repurchase of New Company Stock.    

        The Trustee will not have the right to sell the New Company Stock
allocated to a Participant's accounts to the Company or an Affiliated Company
prior to a Liquidation Event, although the Committee can establish a mechanism
for the purchase and sale of New Company Stock between the Accounts of electing
Participants. If a Liquidation Event occurs and the Participant elects to have
his interest in the New Company Stock Fund distributed in cash, the Company or
an Affiliated Company will repurchase the New Company Stock allocated to the
applicable Participant's accounts from the Trustee as of the Repurchase Date.
The Company or an Affiliated Company will repurchase such New Company Stock for
cash at a price per share equal to the Value as of the Repurchase Date. No
commission can be charged with respect to the repurchase and the repurchase will
satisfy the other requirements of Department of Labor Regulations
Section 2550.408e.

        16.8    Plan Distributions.    

        If a Participant who is entitled to receive a distribution from the Plan
following a Liquidation Event has a portion of this Account balance invested in
the New Company Stock Fund, the Participant can elect within such time as
designated by the Committee: (1) to have the Trustee convert the Participant's
interest in the New Company Stock Fund into, and receive, such New Company Stock
in-kind (with cash for any fractional shares), or (2) to have the Trustee sell
the Participant's interest in the New Company Stock Fund and receive such
distribution in cash. A Participant cannot elect to receive a distribution of
New Company Stock, rather than cash, at any time prior to the earlier of the

59

--------------------------------------------------------------------------------


tenth anniversary of the Merger or 180 days after an underwritten initial public
offering of New Company Stock after which New Company Stock is listed on a
national securities exchange or the Nasdaq National Market, unless the
Participant agrees to sign a stockholders' agreement in a form to be determined
by the Company.

        Notwithstanding the foregoing, any portion of a Participant's accounts
under the Plan invested in the New Company Stock Fund will not be available for
distribution pursuant to Section 3.2 (relating to withdrawals from the Voluntary
Contribution Account), Section 8.1(b) (relating to distributions to Participants
who have attained age 591/2 but not terminated employment) or Section 8.1(c)
(relating to hardships), distribution to an Alternate Payee pursuant to
Section 8.5 prior to a Liquidation Event or loan to the Participant pursuant to
Section 11.2. Any distributions under this Section 16.8 shall satisfy the
requirements of Section 401(a)(9) of the Code and regulations issued thereunder.

        16.9    Voting of New Company Stock.    

        The Trustee will vote any New Company Stock held in the Trust Fund in
accordance with the provisions of this Section 16.9. Within a reasonable time
before each annual or special meeting of shareholders of New Company Stock, the
Company or its delegate will send to each Participant who has an investment in
the New Company Stock Fund a copy of the applicable proxy solicitation material,
together with a form requesting instructions for the Trustee on how to vote New
Company Stock allocated to such Participant's accounts. Such Participants will
also receive a notice from the Trustee explaining (i) that all shares of New
Company Stock will be voted or not voted by the Trustee only in accordance with
instructions provided by Participants acting in their capacity as named
fiduciaries; (ii) the implications under the fiduciary responsibility provisions
of ERISA of the Participant agreeing to become a named fiduciary; (iii) that by
returning the proxy solicitation and pursuant thereto specifically directing the
Trustee how the shares are to be voted, such Participant is consenting to his
appointment as named fiduciary hereunder with respect to the shares of New
Company Stock allocated to his account and, a proportionate number of shares of
New Company Stock allocated to the accounts of Participants who fail to consent
to their appointment as named fiduciaries; (iv) that a Participant's consent to
appointment as a named fiduciary or failure to consent to such appointment shall
be binding only with respect to the specific proxy solicitation; (v) that, if
voting instructions for the shares of New Company Stock allocated to the
Participant's account are not timely received, the Trustee shall treat the
non-receipt as a refusal by the Participant to be appointed as named fiduciary
with respect to that proxy solicitation. The disclosure materials provided to
each Participant must include an explanation that, when the Participant agrees
to become a named fiduciary with respect to the New Company Stock allocated to
his account, he also is agreeing to become a named fiduciary with respect to a
proportionate number of shares of New Company Stock allocated to the accounts of
Participants who have declined their appointment as named fiduciaries. Upon
receipt of instructions, the Trustee will vote the shares as instructed. The
Trustee will maintain the instructions of each Participant in confidence. The
Trustee will vote New Company Stock for which it does not receive timely voting
instructions with respect to such transaction in the same proportion as the
Trustee votes New Company Stock for which it does receive timely instructions;
provided, however, that the Trustee will in all events exercise its voting
obligations consistent with the Trustee's fiduciary duties under ERISA.

        16.10    Tender of New Company Stock.    

        The Trustee will notify each Participant whose accounts are invested in
the New Company Stock Fund of each tender or exchange offer for one percent or
more of the New Company Stock and will use its best efforts to distribute or
cause to be distributed to each such Participant in a timely manner all
information distributed to shareholders of New Company Stock in connection with
any such tender or exchange offer. Each Participant will have the right from
time to time with respect to the New Company Stock allocated to his accounts to
instruct the Trustee in writing as to the manner in which to respond to any
tender or exchange offer which shall be pending or which may be made in the
future

60

--------------------------------------------------------------------------------


for all such shares or any portion thereof. Any Participant's instructions will
remain in force until superseded in writing by the Participant. Such
Participants will also receive a notice from the Trustee explaining that (i) all
shares of New Company Stock allocated to such Participant's account and subject
to the offer will be tendered or exchanged or will not be tendered or exchanged
by the Trustee only in accordance with decisions made by Participants acting in
their capacity as named fiduciaries; (ii) by timely returning the form and
pursuant thereto specifically directing that the shares subject to the decision
of the Participant either be tendered or exchanged or not tendered or exchanged,
such Participant is consenting to his appointment as named fiduciary hereunder;
and (iii) a Participant's consent to appointment as a named fiduciary or failure
to consent to such appointment shall be binding only with respect to the
specific tender or exchange offer described in the materials sent to the
Participant by the Trustee. The Trustee will tender or exchange whole shares
only as and to the extent so instructed and will aggregate Participants'
responses with respect to fractional shares and tender or exchange fractional
shares in a manner designed to comply as closely as reasonably possible with the
aggregate responses of all Participants with respect to such fractional shares.
Except as provided by law, if the Trustee does not receive instructions from a
Participant regarding any tender or exchange offer for New Company Stock
allocated to such Participant's accounts, the Trustee will have no discretion in
such matter and will not tender or exchange any such shares in response thereto.
Unless and until shares are tendered or exchanged, the individual instructions
received by the Trustee from Participants will be held by the Trustee in strict
confidence and will not be divulged or released to any person, including
officers or employees of the Company or any Affiliated Company, or any other
company unless consented to by the Participant or otherwise required by law;
provided, however that the Trustee will advise the Company at any time upon
request of the total number of shares of New Company Stock held by the Trustee
not subject to instructions or tender.

        16.11    General Provisions.    

        The provisions of this Article XVI supersede any provisions of the Trust
Agreement or Plan which are inconsistent with this Article XVI. To the extent,
if any, permitted by ERISA, each Participant will be a named fiduciary with
respect to the exercise of voting and tender or exchange offer rights for New
Company Stock held in such Participant's account. Notwithstanding any provision
of this Trust Agreement to the contrary and subject to all federal and state
securities laws, the terms of any stockholders agreement to which the Trustee is
a party and all applicable provisions of ERISA, the Trustee can sell New Company
Stock to any person, including any person deemed to be a "party in interest"
within the meaning of ERISA Section 3(14) or a "disqualified person" within the
meaning of Code Section 4975, if the Trustee determines that such sale is
necessary to fulfill the Trustee's fiduciary obligations under ERISA. The
Trustee shall comply with all federal and state securities laws and with all
applicable provisions of ERISA when selling such New Company Stock, including,
if required, the conditions that such sale or purchase be for "adequate
consideration" (as defined in Section 3(18) of ERISA), and no commission be
charged when a sale of New Company Stock is made with a "party in interest" or a
"disqualified person." The Company will pay any reasonable expenses incurred as
a result of such sale including without limitation any expenses related to
compliance with applicable law.

        Executed this              day of                         , 2001.

    "Company"
 
 
CB Richard Ellis Services, Inc.


 
 
      By     

--------------------------------------------------------------------------------

61

--------------------------------------------------------------------------------




APPENDIX I
to the CB Richard Ellis 401(k) Plan


        The following provisions shall be in effect from April 19, 1989 through
the earlier of any date indicated in such provision or December 31, 1995, and
shall be deleted from the Plan effective January 1, 1996:

        1.    Compensation Limit Through 1993.    In any Plan Year commencing
prior to January 1, 1994, neither "Compensation" nor "Section 414(s)
Compensation" shall include amounts in excess of $200,000, as adjusted by the
Commissioner of Internal Revenue to reflect increases in the cost-of-living in
accordance with Code Section 415(d), as then in effect.

        2.    Initial Plan Year Top Heavy Determination Date.    Section 1.31
shall include at the end thereof the following sentence: "The Determination Date
for the 1989 Plan Year shall be December 31, 1989."

        3.    Previous Eligibility.    Subject to the provisions of Article 2,
each Employee who was a participant in the Coldwell Banker Commercial
Group, Inc. Capital Accumulation Plan on the day prior to the Effective Date
shall be a Participant in this Plan as of the Effective Date if he was employed
by a Participating Company on the Effective Date, and not excluded under
Section 2.2. Section 2.1 shall be effective June 1, 1992, and prior to such
date, but after the Effective Date, Section 2.1 shall provide that an Employee
who did not become a Participant under the preceding sentence shall become a
Participant on the January 1 or July 1 next following his attainment of age 21
and completion of a one-year Period of Service, if then employed by a
Participating Company, and not excluded under Section 2.2.

        4.    Past Voluntary Contributions.    Section 3.1 shall include the
following sentence at the end thereof: "Non-deductible voluntary contributions
and earnings thereon transferred to the Plan from the Coldwell Banker Commercial
Group, Inc. Capital Accumulation Plan shall be allocated to the relevant
Participant's Voluntary Contribution Account and distributed therefrom in
accordance with non-discriminatory procedures of the Committee."

        5.    Sears Stock Fund.    The Sears Stock Fund shall contain only that
Sears Stock which was transferred or rolled over to this Plan from the Prior
Plan. This Fund shall provide for separate accounting for all shares.
Participants may sell shares in the manner prescribed by the Committee but are
prohibited from purchasing any further shares. All earnings received or earned
on the Sears Stock Fund prior to an election period designated by the Committee
shall be invested in one of the investment vehicles listed above or another
investment vehicle designated by the Committee until the next election period
whereupon a Participant may direct the -investment of such earnings in
accordance with Section 5.7.

I-1

--------------------------------------------------------------------------------






APPENDIX II

PREAMBLE

        This Appendix II to the Plan, along with certain provisions of the Plan
previously adopted, reflect certain provisions of the Economic Growth and Tax
Relief Reconciliation Act of 2001 ("EGTRRA"). This Appendix II and the
applicable provisions of the Plan previously adopted are intended as good faith
compliance with the requirements of EGTRRA and are to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, this
Appendix II shall be effective as of January 1, 2002. This Appendix II shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this Appendix II.

1.CATCH-UP CONTRIBUTIONS

        Effective for Plan Years beginning on or after January 1, 2003, all
Employees who are eligible to make elective deferrals under this Plan and who
have attained age 50 before the close of the Plan Year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Such catch-up contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Sections 402(g) and 415 of the Code. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.

2.ROLLOVERS FROM OTHER PLANS

        The Plan will accept Participant rollover contributions and/or direct
rollovers of distributions made after December 31, 2002, from the following
types of plans, beginning on January 1, 2003.

        Direct Rollovers: The Plan will accept a Direct Rollover of an Eligible
Rollover Distribution from: (a) a qualified plan described in Section 401(a) or
403(a) of the Code, including after-tax employee contributions; (b) an annuity
contract described in Section 403(b) of the Code, excluding after-tax employee
contributions; and (c) an eligible plan under Section 457(b) of the Code which
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state.

        Participant Rollover Contributions from Other Plans: The Plan will
accept a Participant contribution of an Eligible Rollover Distribution from:
(a) a qualified plan described in Section 401(a) or 403(a) of the Code; (b) an
annuity contract described in Section 403(b) of the Code; and (c) an eligible
plan under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state.

        Participant Rollover Contributions from IRAs: The Plan will accept a
Participant rollover contribution of the portion of a distribution from an
individual retirement account or annuity described in Section 408(a) or 408(b)
of the Code that is eligible to be rolled over and would otherwise be includible
in gross income.

3.MODIFICATION OF TOP-HEAVY RULES


        1.    Effective date.     This section shall apply for purposes of
determining whether the Plan is a Top-Heavy Plan under Section 416(g) of the
Code for Plan Years beginning after December 31, 2001, and whether the Plan
satisfies the minimum benefits requirements of Section 416(c) of the Code for
such years. This section amends the sections of the Plan that set forth the
rules applicable to Top-Heavy Plans.

II-1

--------------------------------------------------------------------------------


        2.    Determination of top-heavy status.     

        2.1    Key Employee.    Key Employee means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the determination date was an officer of the Company having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of the
Company, or a 1-percent owner of the Company having annual compensation of more
than $150,000. For this purpose, annual compensation means compensation within
the meaning of Section 415(c)(3) of the Code. The determination of who is a Key
Employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

        2.2    Determination of amounts.    This Section 2.2 shall apply for
purposes of determining the amounts of account balances of Employees as of the
Determination Date.

        2.2.1    Distributions during year ending on the Determination
Date.    The amounts of account balances of an Employee as of the Determination
Date shall be increased by the distributions made with respect to the Employee
under the Plan and any plan aggregated with the Plan under Section 416(g)(2) of
the Code during the 1-year period ending on the Determination Date. The
preceding sentence shall also apply to distributions under a terminated Plan
which, had it not been terminated, would have been aggregated with the Plan
under Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made
for a reason other than separation from service, death, or disability, this
provision shall be applied by substituting "5-year period" for "1-year period."

        2.2.2    Employees not performing services during year ending on the
Determination Date.    The accounts of any individual who has not performed
services for the Company during the 1-year period ending on the Determination
Date shall not be taken into account.


        3.    Minimum benefits.     Company matching contributions shall be
taken into account for purposes of satisfying the minimum contribution
requirements of Section 416(c)(2) of the Code and the Plan. The preceding
sentence shall apply with respect to matching contributions under the Plan or,
if the Plan provides that the minimum contribution requirement shall be met in
another Plan, such other Plan. Company matching contributions that are used to
satisfy the minimum contribution requirements shall be treated as matching
contributions for purposes of the actual contribution percentage test and other
requirements of Section 401(m) of the Code.

4.TREATMENT OF ROLLOVERS WITH RESPECT TO INVOLUNTARY CASH-OUTS

        The Company does not elect to exclude rollover contributions in
determining the value of the Participant's nonforfeitable account balance for
purposes of the Plan's involuntary cash-out rules.

5.DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT

        A Participant's elective deferrals, qualified nonelective contributions,
qualified matching contributions, and earnings attributable to these
contributions shall be distributed on account of the Participant's severance
from employment. However, such a distribution shall be subject to the other
provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed. This
paragraph shall apply to distributions after December 31, 2001, regardless of
when the severance from employment occurred.

II-2

--------------------------------------------------------------------------------




APPENDIX III


MINIMUM DISTRIBUTION REQUIREMENTS

Section 1. General Rules


        1.1.    Effective Date.     The provisions of this Appendix III will
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2003 calendar year.


        1.2.    Precedence.     The requirements of this Appendix III will take
precedence over any inconsistent provisions of the Plan, provided that this
Appendix shall not be considered to allow a Participant or Beneficiary to delay
a distribution or elect an optional form of benefit not otherwise provided in
the Plan.


        1.3.    Requirements of Treasury Regulations Incorporated.     All
distributions required under this Appendix III will be determined and made in
accordance with the Treasury regulations under Section 401(a)(9) of the Internal
Revenue Code.


        1.4.    TEFRA Section 242(b)(2) Elections.     Notwithstanding the other
provisions of this Appendix III, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

Section 2. Time and Manner of Distribution.


        2.1.    Required Beginning Date.     The Participant's entire interest
will be distributed, or begin to be distributed, to the Participant no later
than the Participant's Required Beginning Date.


        2.2.    Death of Participant Before Distributions Begin.     If the
Participant dies before distributions begin, the Participant's entire interest
will be distributed, or begin to be distributed, no later than as follows:

        (a)  If the Participant's surviving spouse is the Participant's sole
Designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

        (b)  If the Participant's surviving spouse is not the Participant's sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

        (c)  If there is no Designated Beneficiary as of September 30 of the
year following the year of the Participant's death, the Participant's entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

        (d)  If the Participant's surviving spouse is the Participant's sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

        For purposes of this Section 2.2 and Section 4, unless Section 2.2(d)
applies, distributions are considered to begin on the Participant's Required
Beginning Date. If Section 2.2(d) applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
Section 2.2(a). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant's
Required Beginning Date (or to the Participant's surviving spouse before the
date distributions are required to begin to the surviving spouse

III-1

--------------------------------------------------------------------------------

under Section 2.2(a)), the date distributions are considered to begin is the
date distributions actually commence.


        2.3.    Forms of Distribution.     Unless the Participant's interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions will be made in accordance with
Sections 3 and 4 of this article. If the Participant's interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and the Treasury regulations.

Section 3. Required Minimum Distributions During Participant's Lifetime.


        3.1.    Amount of Required Minimum Distribution For Each Distribution
Calendar Year.     During the Participant's lifetime, the minimum amount that
will be distributed for each Distribution Calendar Year is the lesser of:

        (a)  the quotient obtained by dividing the Participant's Account Balance
by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant's age
as of the Participant's birthday in the Distribution Calendar Year; or

        (b)  if the Participant's sole designated Beneficiary for the
Distribution Calendar Year is the Participant's spouse, the quotient obtained by
dividing the Participant's Account Balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant's and spouse's attained ages as of the Participant's and
spouse's birthdays in the Distribution Calendar Year.


        3.2.    Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death.     Required minimum distributions will be determined under
this Section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant's date of
death.

Section 4. Required Minimum Distributions After Participant's Death.


        4.1.    Death On or After Date Distributions Begin     

        (a)  Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant's death is the quotient obtained
by dividing the Participant's Account Balance by the longer of the remaining
Life Expectancy of the Participant or the remaining Life Expectancy of the
Participant's Designated Beneficiary, determined as follows:

        (1)  The Participant's remaining Life Expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

        (2)  If the Participant's surviving spouse is the Participant's sole
Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse's death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

        (3)  If the Participant's surviving spouse is not the Participant's sole
Designated Beneficiary, the Designated Beneficiary's remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

III-2

--------------------------------------------------------------------------------




        (b)  No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no Designated Beneficiary as of
September 30 of the year after the year of the Participant's death, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant's death is the quotient obtained by dividing the
Participant's Account Balance by the Participant's remaining Life Expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.


        4.2.    Death Before Date Distributions Begin.     

        (a)  Participant Survived by Designated Beneficiary. If the Participant
dies before the date distributions begin and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account Balance by the remaining Life Expectancy of the
Participant's Designated Beneficiary, determined as provided in Article VII.

        (b)  No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

        (c)  Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a), this Section 4.2 will apply
as if the surviving spouse were the Participant.

Section 5. Definitions.


        5.1.    Designated Beneficiary.     The individual who is designated as
the Beneficiary under Article VII of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.


        5.2.    Distribution Calendar Year.     A calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant's death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year which contains the Participant's
Required Beginning Date. For distributions beginning after the Participant's
death, the first Distribution Calendar Year is the calendar year in which
distributions are required to begin under Section 2.2. The required minimum
distribution for the Participant's first Distribution Calendar Year will be made
on or before the Participant's Required Beginning Date. The required minimum
distribution for other Distribution Calendar Years, including the required
minimum distribution for the Distribution Calendar Year in which the
Participant's Required Beginning Date occurs, will be made on or before
December 31 of that Distribution Calendar Year.


        5.3.    Life Expectancy.     Life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.


        5.4.    Participant's Account Balance.     The account balance as of the
last valuation date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.


        5.5    Required Beginning Date.     The date specified in Section 8.2(d)
of the Plan.

III-3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.12



CB RICHARD ELLIS 401(K) PLAN (Pro forma incorporating all amendments through
Amendment 2003-1) TABLE OF CONTENTS
CB RICHARD ELLIS 401(K) PLAN
ARTICLE I DEFINITIONS
ARTICLE II ELIGIBILITY TO PARTICIPATE
ARTICLE III PARTICIPANT CONTRIBUTIONS
ARTICLE IV PARTICIPATING COMPANY CONTRIBUTIONS
ARTICLE V ACCOUNTING FOR PARTICIPANT'S INTERESTS
ARTICLE VI VESTING
ARTICLE VII DESIGNATION OF BENEFICIARY
ARTICLE VIII DISTRIBUTIONS FROM THE TRUST FUND
ARTICLE IX TOP-HEAVY PROVISIONS
ARTICLE X ADMINISTRATIVE PROCEDURES
ARTICLE XI INVESTMENT OF PLAN ASSETS
ARTICLE XII TERMINATION, PARTIAL TERMINATION AND COMPLETE DISCONTINUANCE OF
CONTRIBUTIONS
ARTICLE XIII AMENDMENT OR TERMINATION OF THE PLAN
ARTICLE XIV ADOPTION OF PLAN BY AFFILIATED COMPANIES
ARTICLE XV MISCELLANEOUS
ARTICLE XVI NEW COMPANY STOCK FUND
APPENDIX I to the CB Richard Ellis 401(k) Plan

1. Effective date.


2. Determination of top-heavy status.


3. Minimum benefits.



1.1. Effective Date.


1.2. Precedence.


1.3. Requirements of Treasury Regulations Incorporated.


1.4. TEFRA Section 242(b)(2) Elections.


2.1. Required Beginning Date.


2.2. Death of Participant Before Distributions Begin.


2.3. Forms of Distribution.


3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year.


3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death.


4.1. Death On or After Date Distributions Begin


4.2. Death Before Date Distributions Begin.


5.1. Designated Beneficiary.


5.2. Distribution Calendar Year.


5.3. Life Expectancy.


5.4. Participant's Account Balance.


5.5 Required Beginning Date.

